



CONTRIBUTION AGREEMENT
BY AND AMONG
SUSSER HOLDINGS CORPORATION,
AS THE COMPANY,
ETP HOLDCO CORPORATION AND
HERITAGE HOLDINGS, INC.,
AS CONTRIBUTORS,
SUNOCO LP,
AS ACQUIROR,
SUNOCO GP LLC,
AS GENERAL PARTNER,
AND SOLELY WITH RESPECT TO SECTION 10.19 AND THE OTHER PROVISIONS
RELATED THERETO,
ENERGY TRANSFER PARTNERS, L.P.,
AS CONTRIBUTOR GUARANTOR
DATED AS OF JULY 14, 2015












--------------------------------------------------------------------------------

        



TABLE OF CONTENTS
 
 
 
PAGE


Article 1 CERTAIN DEFINITIONS
2


 
Section 1.1
Definitions
2


Article 2 THE TRANSACTIONS
11


 
Section 2.1
Modification of SUN Interests; Contribution of the Acquired Interests.
11


 
Section 2.2
Closing of the Transactions Contemplated by this Agreement
12


 
Section 2.3
Deliveries at the Closing
13


 
Section 2.4
Tax Treatment of Consideration
14


 
Section 2.5
Closing Payment Estimates
14


 
Section 2.6
Post-Closing Payment Reconciliation
15


Article 3 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY GROUP
17


 
Section 3.1
Organization and Qualification
17


 
Section 3.2
Capitalization of the Company, Subsidiaries
17


 
Section 3.3
Authority
18


 
Section 3.4
Financial Statements
18


 
Section 3.5
Consents and Approvals; No Violations
19


 
Section 3.6
Company Material Contracts
19


 
Section 3.7
Absence of Changes
21


 
Section 3.8
Litigation
22


 
Section 3.9
Compliance with Applicable Law
22


 
Section 3.10
Environmental Matters
23


 
Section 3.11
Tax Matters
24


 
Section 3.12
Brokers
26


 
Section 3.13
Title to Properties and Assets
26


 
Section 3.14
Transactions with Affiliates
26


 
Section 3.15
Employees and Employee Benefit Plans.
26


 
Section 3.16
Company Assets
27


 
Section 3.17
EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES
27


Article 4 REPRESENTATIONS AND WARRANTIES OF CONTRIBUTORS
27


 
Section 4.1
Organization and Qualification
27


 
Section 4.2
Authority
28


 
Section 4.3
Consents and Approvals; No Violations
28


 
Section 4.4
Title to the Acquired Interests
29


 
Section 4.5
Litigation
29


 
Section 4.6
Brokers
29


 
Section 4.7
Investigation; No Other Representations
29


 
Section 4.8
Management Projections and Budget
30







--------------------------------------------------------------------------------




Article 5 REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR PARTIES
30


 
Section 5.1
Organization and Qualification
30


 
Section 5.2
Authority
31


 
Section 5.3
Consents and Approvals; No Violations
31


 
Section 5.4
Valid Issuance; Listing
32


 
Section 5.5
Financial Statements
32


 
Section 5.6
Absence of Changes
33


 
Section 5.7
Litigation
33


 
Section 5.8
Tax Matters
33


 
Section 5.9
Brokers
33


 
Section 5.10
Solvency
33


 
Section 5.11
Investigation; No Other Representations
34


Article 6 COVENANTS
35


 
Section 6.1
Conduct of Business of the Company
35


 
Section 6.2
Tax Matters
37


 
Section 6.3
Access to Information
38


 
Section 6.4
Efforts to Consummate
39


 
Section 6.5
Public Announcements
39


 
Section 6.6
Documents and Information
40


 
Section 6.7
Contributor Guarantees
40


 
Section 6.8
Notices; Schedule Supplements
40


 
Section 6.9
Restrictions on Transfer
41


 
Section 6.10
Financing
42


 
Section 6.11
Existing Contracts
43


Article 7 CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT
43


 
Section 7.1
Conditions to the Obligations of the Company, the Acquiror Parties and
Contributors
43


 
Section 7.2
Other Conditions to the Obligations of the Acquiror Parties
44


 
Section 7.3
Other Conditions to the Obligations of the Company and Contributors
44


Article 8 TERMINATION; AMENDMENT; WAIVER
45


 
Section 8.1
Termination
45


 
Section 8.2
Effect of Termination
46


 
Section 8.3
Amendment
46


 
Section 8.4
Extension; Waiver
46


Article 9 INDEMNIFICATION
47


 
Section 9.1
Survival
47


 
Section 9.2
Indemnification By Contributors
47


 
Section 9.3
Indemnification By Acquiror
48


 
Section 9.4
Certain Limitations
48




ii



--------------------------------------------------------------------------------




 
Section 9.5
Indemnification Procedures
51


 
Section 9.6
Subrogation
53


 
Section 9.7
Tax Treatment of Indemnification Payments
53


 
Section 9.8
Exclusive Remedies
53


Article 10 MISCELLANEOUS
54


 
Section 10.1
Entire Agreement; Assignment
54


 
Section 10.2
Notices
54


 
Section 10.3
Governing Law
55


 
Section 10.4
Fees and Expenses
55


 
Section 10.5
Construction; Interpretation
55


 
Section 10.6
Exhibits and Schedules
56


 
Section 10.7
Parties in Interest
56


 
Section 10.8
Representation by Counsel
56


 
Section 10.9
Severability
56


 
Section 10.10
Counterparts; Facsimile Signatures
56


 
Section 10.11
Knowledge
57


 
Section 10.12
Limitation on Remedies
57


 
Section 10.13
No Recourse
57


 
Section 10.14
Waiver of Jury Trial
57


 
Section 10.15
Jurisdiction and Venue
57


 
Section 10.16
Remedies
58


 
Section 10.17
Time of Essence
58


 
Section 10.18
Further Assurances
58


 
Section 10.19
Contributor Guarantor
58






iii



--------------------------------------------------------------------------------




SCHEDULES
1.1(b)
—
Company Material Real Property Leases
1.1(c)
1.1(d)
—
—
Permitted Liens
Target Net Working Capital
2.1(b)
—
Allocation of Consideration
2.3(a)
—
Cancelled Notes Payable
2.5
—
Net Working Capital Methodology
3.2(a)
—
Company Capital Structure
3.2(b)
—
Company Ownership Interests
3.4
—
Company Financial Statements
3.4(b)
—
Financial Statements Presentation
3.4(c)
—
Company Undisclosed Liabilities
3.6(a)
—
List of the Company Material Contracts
3.6(b)
—
Company Material Contracts Disclosures
3.7
—
Company Absence of Changes
3.7(c)
—
Projects in Progress
3.8
—
Company Litigation
3.9
—
Company Compliance with Applicable Law
3.10
—
Company Environmental Matters
3.11
—
Company Tax Matters
3.14
—
Company Transactions with Affiliates
3.15(b)
—
Company Benefit Plans
4.8
—
Management Projections and Budget
5.7
—
Acquiror Litigation
6.7
—
Contributor Guarantees
6.10
—
Financing



EXHIBITS
A    —    Acquiror Partnership Agreement Amendment





iv



--------------------------------------------------------------------------------

        



CONTRIBUTION AGREEMENT
This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of July 14, 2015, is
made by and among Susser Holdings Corporation, a Delaware corporation (the
“Company”), Heritage Holdings, Inc., a Delaware corporation (“HHI”), ETP Holdco
Corporation, a Delaware corporation (“ETP Holdco” and together with HHI,
“Contributors” and each, a “Contributor”), Sunoco LP, a Delaware limited
partnership (“Acquiror”), Sunoco GP LLC, a Delaware limited liability company
and the general partner of Acquiror (the “General Partner” and together with
Acquiror, the “Acquiror Parties”), and solely with respect to Section 10.19 and
the other provisions related thereto, Energy Transfer Partners, L.P., a Delaware
limited partnership (“Contributor Guarantor”). The Company, Contributors, the
Acquiror Parties and Contributor Guarantor shall be referred to herein from time
to time collectively as the “Parties,” and each a “Party”. Capitalized terms
used but not otherwise defined herein have the meanings set forth in Section
1.1.
WHEREAS, Contributors collectively own beneficially and of record 100 shares of
common stock of the Company, constituting 100% of the issued and outstanding
shares of capital stock of the Company with a par value of $0.01 per share (the
“Acquired Interests”);
WHEREAS, the Company, through its wholly owned subsidiaries, Stripes LLC, a
Texas limited liability company (“Stripes LLC”), and Stripes No. 1009 LLC, a
Texas limited liability company (“Stripes 1009”), owns 79,308 common units (the
“SHC Common Units”) and 10,939,436 subordinated units (the “SHC Subordinated
Units”), in each case, representing limited partner interests in Acquiror (the
SHC Common Units and the SHC Subordinated Units collectively, the “SUN
Interests”), the terms of which are set forth in the First Amended and Restated
Agreement of Limited Partnership of Acquiror, as amended by Amendment No. 1
dated October 27, 2014 (as amended, the “Acquiror Partnership Agreement”); and
WHEREAS, the Parties desire that, subject to the terms and conditions hereof, at
the Closing (i) (a) the Company will exchange or cause to be exchanged the SHC
Common Units for an aggregate of 79,308 Class A Units representing limited
partner interests in Acquiror (“Exchange Class A Units”), and (b) the SHC
Subordinated Units will be converted into 10,939,436 Class A Units (the
“Conversion Class A Units”, together with the Exchange Class A Units, the “SUN
Class A Interests”), the terms of which will be set forth in Amendment No. 2 to
the Acquiror Partnership Agreement, substantially in the form attached as
Exhibit A hereto (the “Acquiror Partnership Agreement Amendment”) and (ii)
Contributors will contribute, transfer, assign and convey to Acquiror, all of
the Acquired Interests, which Acquired Interests would be subsequently
contributed, transferred, assigned and conveyed by Acquiror to Susser Petroleum
Property Company LLC, a Delaware limited liability company (“PropCo”).
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:




--------------------------------------------------------------------------------




ARTICLE I

Section 1.1    Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below.
“Acquired Interests” has the meaning set forth in the recitals to this
Agreement.
“Acquiror” has the meaning set forth in the introductory paragraph to this
Agreement.
“Acquiror Certificate” has the meaning set forth in Section 2.3(b)(iv).
“Acquiror Class B Units” means Class B Units representing limited partner
interests in Acquiror, having the terms set forth in the Acquiror Partnership
Agreement Amendment.
“Acquiror Common Units” means common units representing limited partner
interests in Acquiror.
“Acquiror Fundamental Representations” has the meaning set forth in Section
9.4(c).
“Acquiror Group” means, collectively, the Acquiror Parties and each of their
respective Subsidiaries.
“Acquiror Indemnitees” has the meaning set forth in Section 9.2.
“Acquiror Material Adverse Effect” means any event, occurrence, fact, condition
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on (a) the financial condition,
business, properties or results of operations of the Acquiror Group, taken as a
whole, or (b) the ability of Acquiror to consummate the transactions
contemplated hereby; provided, however, that any adverse change, event,
occurrence, fact, condition or effect arising from or related to (i) conditions
affecting the United States economy generally, (ii) any national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in GAAP, (v) any changes in the cost of products, supplies
and materials purchased from third party suppliers (including any changes in
fuel or commodity prices), (vi) any failure, in and of itself, by the Acquiror
Group to meet any internal or published projections, forecasts or revenue or
earnings predictions for any period ending on or after the date of this
Agreement (provided that the underlying causes of any failure to meet such
internal or published projections, forecasts or revenue or earnings predictions,
to the extent not otherwise excluded from the definition of “Acquiror Material
Adverse Effect”, shall not be disregarded and may be considered in determining
whether a “Acquiror Material Adverse Effect” has occurred), (vii) changes in any
Laws, rules, regulations, orders, or other binding directives issued by any
Governmental Entity, (viii) any change that is generally applicable to the

2



--------------------------------------------------------------------------------




industries or markets in which the Acquiror Group operates unless such change
disproportionately affects (relative to other participants in the industry) the
Acquiror Group taken as a whole, (ix) the public announcement of the
transactions contemplated by this Agreement or (x) the taking of any action
required by this Agreement and the other agreements contemplated hereby, shall
not be taken into account in determining whether a “Acquiror Material Adverse
Effect” has occurred or would reasonably be expected to occur.
“Acquiror Parties” has the meaning set forth in the introductory paragraph to
this Agreement.
“Acquiror Partnership Agreement” has the meaning set forth in the recitals to
this Agreement.
“Acquiror Partnership Agreement Amendment” has the meaning set forth in the
recitals to this Agreement.
“Acquiror SEC Documents” has the meaning set forth in Section 5.5(a).
“Acquiror Subordinated Units” means subordinated units representing limited
partner interests in Acquiror.
“Adjustment Statement” has the meaning set forth in Section 2.6(a).
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto. For purposes
of this Agreement, (i) Acquiror and its subsidiaries are deemed not to be
Affiliates of the Contributors and their other Affiliates, and vice versa, and
(ii) the Company shall be deemed to be an Affiliate of the Contributors prior to
the Closing and an Affiliate of the Acquiror Parties on and after the Closing
Date.
“Aggregate Cap” means an amount equal to $1,933,710,671.
“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.
“Alternative Arrangements” has the meaning set forth in Section 9.4(i).
“Ancillary Documents” has the meaning set forth in Section 3.3.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City and Dallas, Texas are open for the general transaction of
business.
“Cap” means an amount equal to $241,713,834.
“Cash Consideration” has the meaning set forth in Section 2.1(b).
“Chancery Court” has the meaning set forth in Section 10.15.

3



--------------------------------------------------------------------------------




“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Closing Net Working Capital” has the meaning set forth in Section 2.6(a).
“COBRA” means Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the
Code.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and administrative guidance promulgated thereunder.
“Company” has the meaning set forth in the introductory paragraph to this
Agreement.
“Company Benefit Plan” has the meaning set forth in Section 3.15(b).
“Company Certificate” has the meaning set forth in Section 2.3(a)(ii).
“Company Financial Statements” has the meaning set forth in Section 3.4.
“Company Group” means, collectively, the Company and each of its Subsidiaries.
“Company Leased Real Property” means all real property of which any member of
the Company Group is a tenant pursuant to a Company Material Real Property
Lease.
“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on (a) the financial condition,
business, properties or results of operations of the Company, or (b) the ability
of Contributors or the Company to consummate the transactions contemplated
hereby; provided, however, that any adverse change, event, occurrence, fact,
condition or effect arising from or related to (i) conditions affecting the
United States economy generally, (ii) any national or international political or
social conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States, (iii)
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) changes in
GAAP, (v) any changes in the cost of products, supplies and materials purchased
from third party suppliers (including any changes in fuel or commodity prices),
(vi) any failure, in and of itself, by the Company to meet any internal or
published projections, forecasts or revenue or earnings predictions for any
period ending on or after the date of this Agreement (provided that the
underlying causes of any failure to meet such internal or published projections,
forecasts or revenue or earnings predictions, to the extent not otherwise
excluded from the definition of “Company Material Adverse Effect”, shall not be
disregarded and may be considered in determining whether a “Company Material
Adverse Effect” has occurred), (vii) changes in any Laws, rules, regulations,
orders, or other binding directives issued by any Governmental Entity, (viii)
any change that is generally applicable to the industries or markets in which
the Company operates unless such change disproportionately affects (relative to
other participants in the industry) the Company, (ix) the public announcement of
the

4



--------------------------------------------------------------------------------




transactions contemplated by this Agreement (including by reason of the identity
of Acquiror or any public communication by Acquiror or any of its Affiliates
regarding its plans or intentions with respect to the business of the Company,
and including the impact thereof on relationships with customers, suppliers,
distributors, partners, dealers or employees of the Company) or (x) the taking
of any action required by this Agreement and the other agreements contemplated
hereby, shall not be taken into account in determining whether a “Company
Material Adverse Effect” has occurred or would reasonably be expected to occur.
“Company Material Contracts” has the meaning set forth in Section 3.6(a).
“Company Material Real Property Lease” means each lease listed on
Schedule 1.1(b).
“Company Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by the Company Group.
“Company Real Property” means Company Owned Real Property and Company Leased
Real Property.
“Computershare” means Computershare Trust Company, N.A.
“Consideration” has the meaning set forth in Section 2.1(b).
“Contracts” means all contracts, leases, deeds, licenses, notes, commitments,
undertakings, indentures, and all other agreements, commitments and legally
binding arrangements, whether written or oral.
“Contributors” has the meaning set forth in the introductory paragraph to this
Agreement.
“Contributor Fundamental Representations” has the meaning set forth in Section
9.4(a).
“Contributor Guarantees” has the meaning set forth in Section 6.7(a).
“Contributor Guarantor” has the meaning set forth in the introductory paragraph
to this Agreement.
“Contributor Indemnitees” has the meaning set forth in Section 9.3.
“Contributor Taxes” means, without duplication, (a) all Taxes due and owing, by
or with respect to, and all Taxes imposed on or incurred by or with respect to,
each member of the Company Group or its assets or operations for any Pre‑Closing
Tax Period (determined in accordance with the definition of Pre‑Closing Tax
Period); (b) all Taxes of any affiliated, combined, consolidated, unitary or
similar group of which any member of the Company Group (or any predecessor of
such member) is or was a member on or prior to the Closing Date by reason of
Treasury Regulation Section 1.1502-6(a) or any analogous or similar foreign,
state or local Law; (c) Taxes of any other Person for which any member of the
Company Group is or has been liable as a transferee or successor, by Contract or
otherwise, by reason of a transaction or a relationship occurring or existing
prior to

5



--------------------------------------------------------------------------------




the Closing; and (d) any Transfer Taxes that Contributors are obligated to pay
as set forth in Section 6.2(f).
“Controlled Group Liabilities” means any and all liabilities and obligations of
a Person arising under ERISA, the provisions of the Code relating to or
affecting Employee Benefit Plans or corresponding or similar provisions of any
foreign Laws of a character that if unpaid or unperformed could result in the
imposition of a Lien or encumbrance against the assets, or a liability or
obligation, of another Person, including (a) under Title IV of ERISA, (b) under
Sections 206(g), 302 or 303 of ERISA, (c) under Sections 412, 430, 431, 436 or
4971 of the Code, (d) as a result of the failure to comply with the continuation
of coverage requirements of COBRA or similar state Law or (e) under
corresponding or similar provisions of any foreign Laws.
“Conversion Class A Units” has the meaning set forth in the recitals to this
Agreement.
“Cut-Off Date” has the meaning set forth in Section 9.1.
“Dealer” means a Person who operates one or more facilities of the Company as a
gasoline fueling and service station and/or convenience store with gasoline
fueling operations.
“Deductible” means an amount equal to $9,668,553.
“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.
“Direct Claim” has the meaning set forth in Section 9.5(c).
“Employee Benefit Plan” means each (i) “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA (including employee benefit plans, such as
foreign plans or plans for directors, which are not subject to the provisions of
ERISA) or (ii) personnel policy, equity option plan, equity appreciation rights
plan, restricted equity plan, phantom equity plan, or other equity-based
compensation arrangement, simple retirement account plan or arrangement, bonus
plan or arrangement, incentive award plan or arrangement, vacation policy,
severance pay plan, policy or agreement, deferred compensation agreement or
arrangement, executive compensation or supplemental income arrangement,
retention plan or agreement, change in control plan or agreement, consulting
agreement, employment agreement, or any other employee or service provider
compensation or benefit plan, program, policy, practice or agreement that is not
described in clause (i).
“Environmental Laws” means all federal, state and local Laws concerning
pollution or protection of the environment, as such of the foregoing are
promulgated and in effect on or prior to the Closing Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and administrative guidance promulgated thereunder.

6



--------------------------------------------------------------------------------




“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, is, or was at any time that could result in any
liability (whether actual, contingent or otherwise) to such first Person,
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA.
“ETP Holdco” has the meaning set forth in the introductory paragraph to this
Agreement.
“Estimated Closing Net Working Capital” has the meaning set forth in Section
2.5.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Exchange Class A Units” has the meaning set forth in the recitals to this
Agreement.
“Final Adjustment Statement” has the meaning set forth in Section 2.6(c).
“Final Closing Net Working Capital” has the meaning set forth in Section 2.6(c).
“Final Reconciliation Disputes” has the meaning set forth in Section 2.6(c).
“Financing” has the meaning set forth in Section 6.10(a).
“Financing Agreements” has the meaning set forth in Section 6.10(a).
“GAAP” means United States generally accepted accounting principles.
“General Partner” has the meaning set forth in the introductory paragraph to
this Agreement.
“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.
“Governmental Entity” means any (i) federal, state, local, municipal, foreign or
other government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, (ii) governmental
or quasi-governmental entity of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal) or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or Taxing Authority or power of any
nature, including any arbitral tribunal.
“Guaranteed Obligations” has the meaning set forth in Section 10.19(a).
“Hazardous Substances” means (a) those substances, materials or wastes defined
as “toxic”, “hazardous”, “acutely hazardous”, “pollutants”, “contaminants”, or
otherwise regulated under Environmental Laws due to their dangerous or
deleterious properties and characteristics; (b)

7



--------------------------------------------------------------------------------




petroleum and petroleum products, including crude oil and any fractions thereof;
and (c) polychlorinated biphenyls, asbestos (and asbestos containing materials).
“HHI” has the meaning set forth in the introductory paragraph to this Agreement.
“Indemnified Party” has the meaning set forth in Section 9.5.
“Indemnifying Party” has the meaning set forth in Section 9.5.
“Independent Auditor” means a nationally recognized independent auditor that is
not the independent auditor for any Party or its respective Affiliates.
“Initial Reconciliation Disputes” has the meaning set forth in Section 2.6(b).
“Issue Price” means $43.99 per Acquiror Common Unit.
“Latest Acquiror Balance Sheet” means the consolidated balance sheet of Acquiror
included in the most recently filed Form 10Q included among the Acquiror SEC
Documents, as of the date of this Agreement.
“Latest Company Balance Sheet” has the meaning set forth in Section 3.4(a).
“Law” means all Laws, statutes, ordinances, codes, regulations, rules and
similar mandates of any Governmental Entity, including all applicable Orders.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise), priority, charge, right of first refusal, deed of
trust, option, proxy, voting trust, encroachment, easement, right-of-way,
license to a third party, lease to a third party, or other right of others or
restriction on transfer, or any agreement to give any of the foregoing.
“Losses” means losses, damages, liabilities, judgments, interest, awards,
penalties, fines, costs or expenses, including reasonable attorneys’ fees;
provided, however, that, except as provided below, “Losses” shall in no event
include any consequential damages or punitive, special, exemplary or indirect
damages; provided, further, that any consequential damages or punitive, special,
exemplary or indirect damages shall be deemed to be “Losses” solely to the
extent such damages were actually awarded pursuant to a Third Party Claim.
“Material Company Permits” has the meaning set forth in Section 3.9.
“Net Working Capital” means an amount equal to (a) the total current assets of
the Company Group, on a consolidated basis, minus (b) total current liabilities
of the Company Group, on a consolidated basis, all as determined in accordance
with GAAP as applied consistently with the Company Group’s past practices
(including their preparation of the Company Financial Statements) and in each
case calculated after settlement and exclusion of any intercompany items between
any member of the Company Group; provided that “current assets” shall not
include any deferred Tax assets or any current assets attributable to any Person
classified as a variable interest entity as to the Company Group under GAAP, and
“current liabilities” shall not include any deferred Tax

8



--------------------------------------------------------------------------------




liabilities, any current liabilities attributable to any Person classified as a
variable interest entity as to the Company Group under GAAP or any liabilities
recorded under GAAP that are attributable to any capital lease or operating
lease.
“Order” means any judgment, order, decision, writ, injunction, ruling, award or
decree of, or any settlement under the jurisdiction of, any Governmental Entity.
“Parties” and “Party” has the meaning set forth in the introductory paragraph to
this Agreement.
“Per Claim Deductible” means $100,000.
“Per Diem Taxes” means the real, personal and intangible property Taxes and any
other Taxes of the Company for any Pre-Closing Tax Period that are levied on a
per diem basis.
“Permitted Liens” means (i) mechanic’s, materialmen’s, carriers’, repairers’ and
other Liens arising or incurred in the ordinary course of business for amounts
that are not yet delinquent or are being contested in good faith, (ii) Liens for
Taxes, assessments or other governmental charges not yet due and payable as of
the Closing Date or which are being contested in good faith and for which
adequate reserves have been provided in accordance with GAAP, (iii) encumbrances
and restrictions on real property (including easements, covenants, conditions,
rights of way and similar restrictions) that do not materially interfere with
the Company’s present uses or occupancy of such real property, (iv) Liens
granted to any lender at the Closing in connection with any financing by
Acquiror of the transactions contemplated hereby, (v) zoning, building codes and
other land use Laws regulating the use or occupancy of real property or the
activities conducted thereon which are imposed by any Governmental Entity having
jurisdiction over such real property and which are not violated by the current
use or occupancy of such real property or the operation of the businesses of the
Company or any violation of which would not have had or reasonably be expected
to have a Company Material Adverse Effect, (vi) matters that would be disclosed
by an accurate survey or inspection of the real property, (vii) Liens described
on Schedule 1.1(c) and (viii) any right, interest, Lien or title of a licensor,
sublicensor, licensee, sublicensee, lessor or sublessor under any license or
lease agreement or in the property being leased or licensed, which has been
disclosed to Acquiror. Notwithstanding the foregoing, no Lien or encumbrance
arising under or with respect to an Employee Benefit Plan shall be a Permitted
Lien.
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association,
Governmental Entity, trust, joint venture, association or other similar entity,
whether or not a legal entity.
“Pre‑Closing Tax Period” means any taxable year or period that ends on or before
the Closing Date and, with respect to any taxable year or period beginning
before and ending after the Closing Date, the portion of such taxable year or
period ending on but excluding the Closing Date. For purposes of this Agreement,
in the case of any taxable year or period of the Company which includes the
Closing Date (but does not end on that day), (i) Per Diem Taxes allocable to the
Pre‑Closing Tax Period shall be equal to the amount of such Per Diem Taxes for
the entire taxable year or period multiplied by a fraction, the numerator of
which is the number of days during the taxable year or

9



--------------------------------------------------------------------------------




period that are in the Pre‑Closing Tax Period and the denominator of which is
the number of days in the entire taxable year or period, and (ii) Taxes (other
than Per Diem Taxes) of the Company for the Pre‑Closing Tax Period shall be
computed as if such taxable year or period (and the taxable year or period of
any entity taxable as a partnership in which the Company owns a direct or
indirect interest) ended as of the open of business on the Closing Date.
“Pre‑Closing Tax Refund” means (i) any refund of Taxes for a taxable period
ending on or before the Closing Date received by the Company after the Closing
Date and (ii) the amount of any refund of Taxes that would have been received by
the Company had any taxable period that includes but does not end on the Closing
Date ended on the Closing Date.
“Proceeding” means any action, suit, claim, hearing, proceeding, arbitration,
investigation, audit, inquiry, or mediation by or before any Governmental Entity
or other Person.
“PropCo” has the meaning set forth in the recitals to this Agreement.
“Resolution Period” has the meaning set forth in Section 2.6(c).
“Schedules” has the meaning set forth in Section 6.8(b).
“SEC” has the meaning set forth in Section 5.5(a).
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
“SHC Common Units” has the meaning set forth in the recitals to this Agreement.
“SHC Subordinated Units” has the meaning set forth in the recitals to this
Agreement.
“SPOC” means Susser Petroleum Operating Company LLC, a Delaware limited
liability company.
“Straddle Periods” has the meaning set forth in Section 6.2(b).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be a, or control any, managing director or general partner of such business
entity (other than a corporation). The

10



--------------------------------------------------------------------------------




term “Subsidiary” shall include all Subsidiaries of such Subsidiary. References
in this Agreement to Subsidiaries of the Company prior to the Closing shall not
include the Acquiror Group.
“SUN Class A Interests” has the meaning set forth in the recitals to this
Agreement.
“SUN Interests” has the meaning set forth in the recitals to this Agreement.
“Target Net Working Capital” means the amount of Net Working Capital set forth
on Schedule 1.1(d).
“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, windfall profits, environmental (under Section 59A
of the Code), customs, duties, real property, personal property, capital stock,
social security (or similar), unemployment, disability, payroll, license,
employee or other withholding, or other tax, of any kind whatsoever and any
interest, penalties or additions to tax in respect of the foregoing (whether
disputed or not).
“Taxing Authority” means, with respect to any Tax, the Governmental Entity that
imposes such Tax and the agency (if any) charged with the collection or
administration of such Tax for such entity.
“Tax Proceeding” has the meaning set forth in Section 6.2(d).
“Tax Return” has the meaning set forth in Section 3.11(a).
“Termination Date” has the meaning set forth in Section 8.1(d).
“Third Party Claim” has the meaning set forth in Section 9.5(a).
“Transfer Taxes” has the meaning set forth in Section 6.2(f).
“Unit Consideration” has the meaning set forth in Section 2.1(b).
“Update” has the meaning set forth in Section 6.8(b).
ARTICLE 2
THE TRANSACTIONS
Section 2.1    Modification of SUN Interests; Contribution of the Acquired
Interests.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, the following actions shall occur in the following order:
(i)    The Acquiror Partnership Agreement Amendment shall be adopted and become
effective;

11



--------------------------------------------------------------------------------




(ii)    The Company shall cause Stripes LLC to transfer, assign and convey to
Acquiror the SHC Common Units and in exchange therefore, Acquiror shall issue
the Exchange Class A Units to Stripes LLC, and the SHC Common Units shall be
cancelled and have no further force and effect;
(iii)     the SHC Subordinated Units shall automatically be converted into the
Conversion Class A Units; and
(iv)    Contributors shall contribute, transfer, assign and convey to Acquiror
the Acquired Interests, free and clear of all Liens (other than restrictions on
transfer imposed by applicable federal, state and other securities Laws), in
exchange for the Consideration. Immediately thereafter, Acquiror shall
contribute, transfer, assign and convey to SPOC the Acquired Interests.
Immediately thereafter, Acquiror shall cause SPOC to contribute, transfer,
assign and convey to PropCo the Acquired Interests.
(b)    The consideration to be delivered by Acquiror to HHI and ETP Holdco in
exchange for the contribution of the Acquired Interests at the Closing shall be
an aggregate amount equal to $1,933,710,671 (the “Consideration”), which amount
shall be payable (i) $966,855,336 in cash, as adjusted pursuant to Section 2.5
(the “Cash Consideration”), and (ii) by the issuance by Acquiror of 21,978,980
Acquiror Class B Units (the “Class B Unit Consideration”), valued at the Issue
Price. In addition, Acquiror shall issue to HHI and ETP Holdco 10,939,436
Acquiror Subordinated Units and 79,308 Acquiror Common Units (together with the
Class B Unit Consideration, the “Unit Consideration”). The Cash Consideration
and the Unit Consideration shall be allocated between the Contributors as set
forth on Schedule 2.1(b). The Unit Consideration shall be issued to Contributors
free and clear of all Liens (other than restrictions on transfer imposed by
applicable federal, state and other securities Laws and other than as provided
in the Acquiror Partnership Agreement, as further amended by the Acquiror
Partnership Agreement Amendment).
(c)    The Parties shall cooperate to cause (i) Computershare to reflect the
cancellation of the SUN Interests and (ii) the General Partner to reflect the
issuance of the SUN Class A Interests on the books and records of Acquiror.
Section 2.2    Closing of the Transactions Contemplated by this Agreement. The
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at 10:00 a.m., Houston time, on the third (3rd) Business Day after
satisfaction (or waiver) of the conditions set forth in Article 7 (other than
those conditions to be satisfied by the delivery of documents or taking of any
other action at the Closing by any Party, but subject to the satisfaction
thereof) (the “Closing Date”) at the offices of Akin Gump Strauss Hauer & Feld,
LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas 77002, unless another
time, date or place is agreed to in writing by Acquiror and Contributors. In
lieu of a physical Closing, the Parties agree that all requisite Closing
documents may be exchanged electronically at the Closing, and that documents so
exchanged shall be binding for all purposes.

12



--------------------------------------------------------------------------------




Section 2.3    Deliveries at the Closing.
(a)    Deliveries by Contributors. At the Closing, Contributors shall deliver or
cause to be delivered, each of the following:
(i)    to Acquiror, stock certificates representing the Acquired Interests and
accompanying stock powers duly executed by Contributors effecting the transfer
to Acquiror of ownership of all of the Acquired Interests;
(ii)    to Acquiror, a certificate of an authorized officer of the Company and
each Contributor, dated as of the Closing Date, to the effect that the
conditions specified in Section 7.2(a), Section 7.2(b) and Section 7.2(c) have
been satisfied by the Company and Contributors (the “Company Certificate”);
(iii)    to Acquiror, a certified copy of the resolutions of the Company’s and
each Contributor’s board of directors (or other governing body) authorizing the
execution and delivery of the Agreement and the consummation of the transactions
contemplated hereby;
(iv)    to Acquiror, a certified copy of the resolutions adopted by each of the
board of directors and the conflicts committee of the board of directors of the
general partner of Contributor Guarantor authorizing the execution and delivery
of the Agreement and the consummation of the transactions contemplated thereby;
(v)    to Acquiror, a certificate that meets the requirements of Treasury
Regulation Section 1.1445-2(b)(4) stating that each Contributor is not a foreign
person as defined in said Section 1445 and applicable regulations thereunder;
(vi)    to Acquiror, a certificate of good standing of the Company as of a
recent date certified by the Secretary of State of the State of Delaware; and
(vii)    to Acquiror and/or Computershare, as applicable, the SUN Interests and
documentation reasonably necessary for the SUN Class A Interests to be recorded
on the books and records of Acquiror.
(viii)    To Acquiror, documentation reasonably satisfactory to Acquiror
evidencing the cancellation of the notes payable set forth on Schedule 2.3(a).
(b)    Deliveries by Acquiror. At the Closing, Acquiror shall deliver or cause
to be delivered, each of the following:
(i)    to Contributors, the Unit Consideration as specified in Schedule 2.1(b),
in book entry form or certificated form, as determined by Acquiror, together
with any reasonably requested evidence of issuance thereof;
(ii)    to Contributors, the Cash Consideration as specified in Schedule 2.1(b),
by wire transfer of immediately available funds to an account or accounts
specified by each such Contributor no later than one (1) Business Day prior to
the Closing Date;

13



--------------------------------------------------------------------------------




(iii)    to Contributors, (a) stock powers duly executed by Acquiror effecting
the transfer from Acquiror to SPOC of ownership of all of the Acquired Interests
and (b) stock powers duly executed by SPOC effecting the transfer from SPOC to
PropCo of ownership of all of the Acquired Interests;
(iv)    to Contributors, a certificate of an authorized officer of Acquiror,
dated as of the Closing Date, to the effect that the conditions specified in
Section 7.3(a), Section 7.3(b), Section 7.3(c) and Section 7.3(d) have been
satisfied by Acquiror (the “Acquiror Certificate”);
(v)    to Contributors, a certified copy of the resolutions of (a) the Special
Committee recommending approval by the board of directors of the General Partner
of the Agreement and the consummation of the transactions contemplated hereby;
and (b) the board of directors of the General Partner approving and authorizing
the execution and delivery of the Agreement and the Acquiror Partnership
Agreement Amendment and the consummation of the transactions contemplated
hereby;
(vi)    to Contributors, the Acquiror Partnership Agreement Amendment, which
shall have been duly executed by the General Partner; and
(vii)    to the Company and/or Computershare, as applicable (with a copy to
Contributors), the SUN Class A Interests and documentation reasonably necessary
for the SUN Class A Interests to be recorded on the books and records of
Acquiror.
Section 2.4    Tax Treatment of Consideration. The Parties intend, solely for
U.S. federal income Tax purposes, that (a) ETP Holdco will contribute a portion
of the Acquired Interests to Acquiror in exchange for the portion of the Unit
Consideration set forth opposite the name of ETP Holdco on Schedule 2.1(b) in a
transaction consistent with the requirements of Section 721(a) of the Code, (b)
HHI will contribute a portion of the Acquired Interests to Acquiror in exchange
for (i) the portion of the Unit Consideration set forth opposite the name of HHI
on Schedule 2.1(b) in a transaction consistent with the requirements of Section
721(a) of the Code, and (ii) the reimbursement of HHI’s preformation capital
expenditures with respect to the Acquired Interests within the meaning of Treas.
Reg. 1.707-4(d) to the extent applicable, and (c) HHI will sell a portion of the
Acquired Interests to Acquiror in exchange for the Cash Consideration (other
than Cash Consideration equal to the amount of preformation capital expenditures
described in Section 2.3(b)(ii)). The Parties shall act at all times in a manner
consistent with the foregoing provisions of this Section 2.4 and agree to file
all Tax Returns in a manner consistent with such treatment except as otherwise
required by applicable Law.
Section 2.5    Closing Payment Estimates. At least two (2) Business Days prior
to the Closing Date, Contributors shall prepare and deliver or cause to be
prepared and delivered to Acquiror a statement containing the Contributors’ good
faith calculation of the Net Working Capital as of the Closing Date for the
Company, based on the Company Financial Statements and consistent with the
methodology for the Company set forth on Schedule 2.5 (collectively, the
“Estimated Closing Net Working Capital”). Contributors’ calculation of the
Estimated Closing Net Working Capital shall be determined in accordance with
GAAP applied using the accounting principles,

14



--------------------------------------------------------------------------------




practices and methods that were used in the preparation of the Company Financial
Statements and consistent with the methodology for the Company Group set forth
on Schedule 2.5. If the Estimated Closing Net Working Capital exceeds the Target
Net Working Capital, the Cash Consideration shall be increased by the amount of
such excess. If the Estimated Closing Net Working Capital is less than the
Target Net Working Capital, then the Cash Consideration shall be decreased by
the amount of such deficit.
Section 2.6    Post-Closing Payment Reconciliation.
(a)    Prior to or on the date that is ninety (90) days after the Closing Date,
Acquiror shall prepare and deliver or cause to be prepared and delivered to
Contributors a statement (the “Adjustment Statement”) that shall set forth
Acquiror’s good faith calculation of the Net Working Capital as of the Closing
Date for the Company Group, based on the Company Financial Statements and
consistent with the methodology for the Company Group set forth on Schedule 2.5
(collectively, the “Closing Net Working Capital”). Acquiror’s calculation of the
Closing Net Working Capital shall be determined in accordance with GAAP applied
using the accounting principles, practices and methods that were used in the
preparation of the Company Financial Statements and consistent with the
methodology for the Company Group set forth on Schedule 2.5.
(b)    After receipt of the Adjustment Statement, Contributors shall have thirty
(30) days to review the factual basis, mathematical calculations and accounting
methods used therein. On or prior to the thirtieth (30th) day after receipt of
the Adjustment Statement, Contributors shall deliver written notice to Acquiror
specifying any disputed items (the “Initial Reconciliation Disputes”) and the
basis therefor and amount thereof. If Contributors fail to notify Acquiror of
any Initial Reconciliation Disputes on or prior to the thirtieth (30th) day
after receipt of the Adjustment Statement, then all calculations and valuations
of the Closing Net Working Capital set forth on the Adjustment Statement shall
be deemed accepted by Contributors and shall be final, binding, conclusive and
non-appealable for all purposes of this Agreement.
(c)    If Contributors notifies Acquiror of any Initial Reconciliation Disputes
in accordance with Section 2.6(b), then Acquiror and Contributors shall, over
the fifteen (15) days following the date of such notice (the “Resolution
Period”), attempt in good faith to resolve the Initial Reconciliation Disputes,
and any written resolution by them as to any disputed item shall be final,
binding, conclusive and non-appealable for all purposes of this Agreement. If,
at the conclusion of the Resolution Period, Acquiror and Contributors have not
reached an agreement on all disputed items, then all Initial Reconciliation
Disputes then remaining in dispute (the “Final Reconciliation Disputes”) shall
be submitted by Acquiror and Contributors to an Independent Auditor upon which
Acquiror and Contributors shall reasonably agree prior to expiration of the
Resolution Period. All fees and expenses relating to the work, if any, to be
performed by such Independent Auditor pursuant to this Section 2.6 shall be
borne by Contributors, on the one hand, and by Acquiror, on the other hand,
based upon the percentage that the amount ultimately awarded or not awarded, as
applicable, to such Party by such Independent Auditor bears to the amount
actually contested by such Party in the Final Reconciliation Disputes. Except as
provided in the preceding sentence, all other costs and expenses incurred by the
Parties in connection with resolving any Final Reconciliation Disputes hereunder
before such Independent Auditor shall be borne by the Party incurring such cost
and

15



--------------------------------------------------------------------------------




expense. With respect to each disputed line item of the Closing Net Working
Capital, such Independent Auditor’s final determination, if not in accordance
with the position of either Contributors, on the one hand, or Acquiror, on the
other hand, will not be in excess of the higher, nor less than the lower, of the
amounts advocated by Acquiror in its calculation of the Closing Net Working
Capital or the corresponding amounts claimed by Contributors in the initial
notice of any Initial Reconciliation Disputes delivered by Contributors pursuant
to Section 2.6(b). For the avoidance of doubt, the Independent Auditor shall not
review any line item or make any determination with respect to any matter other
than the Final Reconciliation Disputes. The Parties shall instruct the
Independent Auditor to render its reasoned written decision, acting as an expert
and not as an arbitrator, as soon as practicable but in no event later than
sixty (60) days after its engagement (which engagement shall be made no later
than ten (10) Business Days after the end of the Resolution Period). Such
decision shall be determined in accordance with GAAP applied using the
accounting principles, practices and methods that were used in the preparation
of the Company Financial Statements and consistent with the methodology for the
Company Group set forth on Section 2.6 shall be set forth in a written statement
delivered to Acquiror and Contributors and shall be final, binding, conclusive
and non-appealable for all purposes hereunder. Notwithstanding anything else
contained herein, no Party may assert that any award issued by the Independent
Auditor is unenforceable because it has not been timely rendered. The term
“Final Adjustment Statement” shall mean the definitive Adjustment Statement
setting forth the final determination of the Closing Net Working Capital (the
“Final Closing Net Working Capital”) and resulting from (i) agreement by
Acquiror and Contributors during the Resolution Period or otherwise, (ii) a
deemed acceptance pursuant to Section 2.6(b) and/or (iii) the determination by
an Independent Auditor in accordance with this Section 2.6(c).
(d)    If the Final Closing Net Working Capital is greater than the Estimated
Closing Net Working Capital, then Acquiror shall pay to Contributors an amount
equal to such excess in the manner set forth in Section 2.6(f). Conversely, if
the Final Closing Net Working Capital is less than the Estimated Closing Net
Working Capital, then Contributors shall pay to Acquiror an amount equal to such
difference in the manner set forth in Section 2.6(f).
(e)    For purposes of calculating Closing Net Working Capital and without
limiting the provisions of Section 2.6(a) and the generality of Section 6.3,
during the period of any dispute contemplated in this Section 2.6, Acquiror
shall, and shall cause its Affiliates to, provide Contributors with reasonable
access to the relevant books and records, facilities and employees, and their
accountants’ work papers, schedules and other supporting data, all during normal
business hours as may be reasonably requested by Contributors.
(f)    Any payment required pursuant to Section 2.6(d) shall be made by wire
transfer of immediately available funds, in United States dollars, to the
account or accounts designated by Acquiror or Contributors, as the case may be,
within five (5) Business Days after the Final Adjustment Statement is finally
determined by (i) agreement by Acquiror and Contributors during the Resolution
Period or otherwise, (ii) a deemed acceptance pursuant to Section 2.6(b) or
(iii) the determination by an Independent Auditor in accordance with Section
2.6(c).

16



--------------------------------------------------------------------------------




ARTICLE 3
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY GROUP
Each Contributor, jointly and severally, represents and warrants to Acquiror, as
of the date of this Agreement and as of the Closing Date, as follows:
Section 3.1    Organization and Qualification.
(a)    Each member of the Company Group is a legal entity duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of incorporation, formation or organization, as applicable, and has
all requisite corporate, partnership, limited liability company or other
applicable power and authority to own, lease and operate its properties and to
carry on its businesses as presently, and as it has been since
December 31, 2014, conducted. The Company has made available to Acquiror copies
of the Company’s Governing Documents in effect as of the date of this Agreement.
(b)    Each member of the Company Group is duly qualified or licensed to
transact business and is in good standing in each jurisdiction in which the
property and assets owned, leased or operated by it, or the nature of the
business conducted by it, makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not reasonably be expected to have a Company
Material Adverse Effect.
(c)    The Contributors have made available true and correct copies of the
respective Governing Documents of each member of the Company Group. There is no
pending, or to the knowledge of the Contributors, threatened action for the
dissolution, liquidation or insolvency of any member of the Company Group.
Section 3.2    Capitalization of the Company, Subsidiaries.
(a)    The Acquired Interests comprise all of the Company’s shares of capital
stock that are issued and outstanding, the Acquired Interests have been duly
authorized and validly issued and are fully paid and nonassessable and free of
preemptive rights, and no holder of Acquired Interests has any obligation to
make capital contributions to the Company by virtue of its ownership of such
Acquired Interests. Schedule 3.2(a) accurately and completely sets forth the
capital structure of the Company, including the number of shares of capital
stock or other equity interests that are authorized and which are issued and
outstanding. There are no outstanding (i) other equity securities of the
Company, (ii) securities of the Company convertible into or exchangeable for, at
any time, equity securities of the Company, (iii) Contracts defining the rights
of security holders of the Company or any Contract relating to the voting of any
membership interests or other ownership interests of the Company, other than
pursuant to its Governing Documents, or (iv) options, subscriptions, warrants,
conversion rights or Contracts of any kind outstanding or other rights to
acquire from the Company or obligations of the Company to issue, any equity
securities or securities convertible into or exchangeable for equity securities
of the Company. At the Closing, Contributors will deliver to Acquiror the
Acquired Interests, free and clear of all Liens (other than restrictions on
transfer imposed by applicable federal, state and other securities Laws), and no
Person has any

17



--------------------------------------------------------------------------------




right to acquire any other equity securities of the Company or the right to
payment in respect of the value of any equity security of the Company.
(b)    Except as set forth on Schedule 3.2(b), the Company does not directly or
indirectly own any equity or similar interest in, or any interest convertible
into or exchangeable for, at any time, any equity interest or similar interest
in, any Person. The Company or a Subsidiary of the Company owns, directly or
indirectly, all of the issued and outstanding shares of capital stock or other
equity interests of each Subsidiary of the Company set forth on Schedule 3.2(b),
free and clear of any preemptive rights and any Liens other than Permitted
Liens, and all of such shares of capital stock or other equity interests have
been duly authorized and validly issued and are fully paid (to the extent
required by the Governing Documents of the applicable Person) and nonassessable
(except in the case of any Subsidiary that is a Delaware limited liability
company, as such nonassessability may be affected by matters described in
Sections 18-607 and 18-804 of the Delaware LLC Act).
Section 3.3    Authority. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument and/or certificate contemplated by this Agreement to be
executed in connection with the transactions contemplated hereby (the “Ancillary
Documents”) to which the Company is a party and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
Ancillary Documents to which the Company is a party and the consummation of the
transactions contemplated hereby have been (and the Ancillary Documents to which
the Company is a party will be) duly authorized by all necessary corporate
action on the part of the Company and no other proceeding on the part of the
Company is necessary to authorize this Agreement and the Ancillary Documents to
which the Company is a party or to consummate the transactions contemplated
hereby. This Agreement has been (and the execution and delivery of each of the
Ancillary Documents to which the Company is a party will be) duly and validly
executed and delivered by the Company and constitute a valid, legal and binding
agreement of the Company (assuming that this Agreement has been and the
Ancillary Documents to which the Company is a party will be duly and validly
authorized, executed and delivered by Acquiror), enforceable against the Company
in accordance with their terms, except (i) to the extent that enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and (ii)
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding thereof may
be brought.
Section 3.4    Financial Statements.
(a)    Attached hereto as Schedule 3.4 are true and complete copies of the
following financial statements (such financial statements, the “Company
Financial Statements”): (i) the audited consolidated balance sheet of the
Company as of December 31, 2014, December 31, 2013 and December 31, 2012, and
the related audited consolidated statements of income and cash flows for the
fiscal years then ended; and (ii) the unaudited consolidated balance sheet of
the Company as of March 31, 2015 (the “Latest Company Balance Sheet”), and the
related unaudited consolidated statements of income and cash flows for the
three-month period then ended.

18



--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 3.4(b), the Company Financial Statements
(i) have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, except as may be indicated in the notes
thereto, and (ii) fairly present, in all material respects, the consolidated
financial position of the Company as of the dates thereof and its consolidated
results of operations for the periods then ended.
(c)    Except (i) as set forth set forth on Schedule 3.4(c), (ii) as and to the
extent set forth on the Latest Company Balance Sheet and (iii) for liabilities
and obligations (w) under this Agreement, (x) incurred in the ordinary course of
business consistent with past practice since the date of the Latest Company
Balance Sheet, (y) that will be included in the calculation of Net Working
Capital as of the Closing Date or (z) that will be paid at Closing, the Company
does not have any liability or obligation of any nature (whether accrued,
absolute, contingent, determined, determinable or otherwise) that is required by
GAAP to be reflected or reserved against in a balance sheet of the Company (or
in the notes thereto).
Section 3.5    Consents and Approvals; No Violations. No material notices to,
filings with, or authorizations, consents or approvals of any Person or
Governmental Entity are necessary for the execution, delivery or performance by
the Company of this Agreement or the Ancillary Documents to which any member of
the Company Group is a party or the consummation by any member of the Company
Group of the transactions contemplated hereby. Neither the execution, delivery
or performance by any member of the Company Group of this Agreement or the
Ancillary Documents to which any member of the Company Group is a party nor the
consummation by any member of the Company Group of the transactions contemplated
hereby will (a) conflict with or result in any breach of any provision of any
member of the Company Group’s Governing Documents, (b) result in a violation or
breach of, or cause acceleration, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any Company Material Contract, Company Material Real Property Lease or
Material Company Permit, (c) violate any Law applicable to any member of the
Company Group or Order of any Governmental Entity having jurisdiction over any
member of the Company Group or any of their respective properties or assets or
(d) except as contemplated by this Agreement or with respect to Permitted Liens,
result in the creation of any Lien upon any of the assets of any member of the
Company Group, except in the case of clauses (b) through (c) above for those
items which, individually or in the aggregate, would not have (or be reasonably
expected to have) a Company Material Adverse Effect.
Section 3.6    Company Material Contracts.
(a)    Except as set forth on Schedule 3.6(a) (all Contracts listed on
Schedule 3.6(a) together with any other Contracts entered into in the ordinary
course of business involving payments or receipts in excess of $3,000,000,
collectively, the “Company Material Contracts”) and except for this Agreement
and except for any Company Material Real Property Lease, none of the members of
the Company Group is a party to or bound by, nor are any of their respective
properties or assets bound by, any:
(i)    Contract that provides non-compete arrangements with any individual or
employee;

19



--------------------------------------------------------------------------------




(ii)    Contract under which any member of the Company Group is a lessee of or
holds or operates any tangible property (other than real property), owned by any
other Person, except for any Contract under which the aggregate annual rental
payments do not exceed $3,000,000;
(iii)    Contract under which any member of the Company Group is a lessor of or
permits any third party to hold or operate any tangible property (other than
real property), owned or controlled by any member of the Company Group, except
for any Contract under which the annual rental payments do not exceed
$3,000,000;
(iv)    partnership agreements and joint venture agreements relating to any
member of the Company Group;
(v)    Contract of indemnification or guaranty of any obligation for borrowed
money or other material guaranty of any Person, including between any member of
the Company Group and any of their respective officers, directors or employees,
in each case, other than any such agreements or guarantees that are entered into
in the ordinary course of business;
(vi)    Contract prohibiting any member of the Company Group from freely
engaging in any material business, including restrictions on any member of the
Company Group’s ability to compete;
(vii)    collective bargaining agreement;
(viii)    Contract or group of related Contracts with the same party for the
purchase of product, services, marketing or advertising, involving payments in
excess of $3,000,000, except for agreements entered into in the ordinary course
of business;
(ix)    Contract or group of related Contracts with the same party for the sale
of products, services, marketing or advertising, under which the undelivered
balance of such products or services has a sales price in excess of $3,000,000,
except for agreements entered into in the ordinary course of business;
(x)    Contract evidencing or relating to any obligations of any member of the
Company Group with respect to the issuance, sale, repurchase or redemption of
any equity securities;
(xi)    Contract defining the rights of security holders or any Contract
relating to the voting of any shares of capital stock or other ownership
interests of any member of the Company Group;
(xii)    Contract pursuant to which any Affiliate of any member of the Company
Group has given any guaranty of payment or performance in favor of any member of
the Company Group or provided any other credit support for the benefit of any
member of the Company Group;
(xiii)    Contract with any Affiliate of any member of the Company Group;

20



--------------------------------------------------------------------------------




(xiv)    Contract that relates to the disposition or acquisition of assets or
properties by any member of the Company Group outside of the ordinary course of
business, or any merger or business combination with respect to any member of
the Company Group, in each case, since January 1, 2014;
(xv)    other Contract that involves the expenditure, payment or receipt of more
than $3,000,000 in the aggregate and is not terminable by any member of the
Company Group party thereto without penalty on notice of 90 days or less, except
for agreements entered into in the ordinary course of business; or
(xvi)    Contract that would be required to be filed by the Company in a Form
10-K filing pursuant to Item 601(b)(10) of Regulation S-K.
(b)    Except as set forth on Schedule 3.6(b), each Company Material Contract is
valid and binding on the member of the Company Group party thereto and
enforceable in accordance with its terms against the member of the Company Group
party thereto and, to the knowledge of Contributors, each other party thereto
(subject, in each case, to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting generally the enforcement of creditors’
rights and subject to general principles of equity). Except as set forth on
Schedule 3.6(b), (i) since August 29, 2014, no member of the Company Group has
received written notice of any default under any Company Material Contract and
(ii) from January 1, 2014 to and including August 28, 2014, to Contributors’
knowledge, no member of the Company Group received written notice of any default
under any Company Material Contract, in each case, which has not been cured. No
member of the Company Group is in breach or violation of or default under any
Company Material Contract, and, to such Contributor’s knowledge, no other party
to any Company Material Contract is in breach or violation of or default under
any such Contract. There does not exist any event which (with or without notice,
passage of time, or both) would constitute a breach, violation of or default
under any Company Material Contract (i) by the member of the Company Group party
thereto or (ii) to such Contributor’s knowledge, by any counterparty thereto, in
each case, which breach, violation or default has had, or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.
Section 3.7    Absence of Changes. Except as set forth on Schedule 3.7, since
the date of the Latest Company Balance Sheet, (i) there has not been any Company
Material Adverse Effect and (ii) the business of the Company Group has been
conducted in the ordinary course substantially consistent with past practices.
Since the date of the Latest Company Balance Sheet, no member of the Company
Group has:
(a)    suffered any material damage, destruction or loss (whether or not covered
by insurance) from fire or other casualty to its tangible property;
(b)    revalued any of their respective assets, including writing off notes or
accounts receivable other than in the ordinary course of business in amounts
that are not, individually or in the aggregate, material to the business of the
Company Group, taken as a whole;

21



--------------------------------------------------------------------------------




(c)    made any capital expenditures or commitments therefor involving amounts
that exceed $3,000,000 in the aggregate, except for capital expenditures (A)
incurred in the ordinary course of business or (B) relating to the completion of
those projects in progress set forth on Schedule 3.7(c);
(d)    sold, leased, licensed, mortgaged, assigned or transferred any of its
tangible or intangible assets, except in the ordinary course of business;
(e)    suffered any extraordinary losses or canceled, waived, compromised or
released any rights or claims involving amounts that exceed $3,000,000 in the
aggregate;
(f)    made any investment in or loan to any Person, or acquired any business or
Person, by merger or consolidation, purchase or sale of substantial assets or
equity interests, or by any other manner, in a single transaction or a series of
related transactions, or entered into any Contract, letter of intent or similar
arrangement with respect to the foregoing;
(g)    issued, sold or otherwise permitted to become outstanding any capital
stock, membership interests or other equity interests, or split, combined,
reclassified, repurchased or redeemed any shares of its capital stock,
membership interests, or other equity interests;
(h)    materially modified, changed or terminated any Company Material Contract;
(i)    adopted a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization, or other
material reorganization;
(j)    changed its accounting principles, practices or methods except as
required or permitted by Law or GAAP; or
(k)    authorized, agreed, resolved or committed to any of the foregoing.
Section 3.8    Litigation. Except as set forth on Schedule 3.8, there is no
Proceeding pending or, to such Contributor’s knowledge, threatened or under
investigation against or affecting any member of the Company Group, any of their
respective properties, assets or business, or, to such Contributor’s knowledge,
any of their respective current or former officers or directors, in their
capacity as such, before any Governmental Entity, to the extent that such
Proceedings would exceed $500,000, individually, or $3,000,000 in the aggregate.
Except as set forth on Schedule 3.8, no member of the Company Group, nor any of
their respective properties, assets or business, or, to such Contributor’s
knowledge, any of their respective current or former officers or directors, in
their capacity as such, is subject to any outstanding Order.
Section 3.9    Compliance with Applicable Law. Except as set forth on
Schedule 3.9, each member of the Company Group holds all material permits,
licenses, approvals, certificates and other authorizations of and from all, and
has made all declarations and filings with, Governmental Entities necessary for
the lawful conduct of its business as presently conducted or ownership of its
properties or assets (the “Material Company Permits”). Each member of the
Company Group is in material compliance with all such Material Company Permits.
All such Material Company Permits are valid

22



--------------------------------------------------------------------------------




and in full force and effect in all material respects. Each member of the
Company Group is not in and since August 29, 2014 has not been in, and during
the period from January 1, 2014 to and including August 28, 2014, to
Contributors’ knowledge was not in, default or violation of any term, condition
or provision of any such Material Company Permit applicable to it. There is no
pending or, to such Contributor’s knowledge, threatened Proceeding with respect
to revocation, cancellation, suspension or nonrenewal of any such Material
Company Permit. The business of the Company Group is operated in material
compliance with all applicable Laws and Orders that are material to the
operation of the Company Group’s business. To such Contributors’ knowledge, no
member of the Company Group is under investigation with respect to any violation
of any Laws or Orders that are material to the operation of its business. Since
August 29, 2014, no member of the Company Group has received written notice of
or, to such Contributors’ knowledge, been threatened to be charged with any
violation of any applicable Laws and Orders that are material to the operation
of the business of the Company Group. To Contributors’ knowledge, during the
period from January 1, 2014 to and including August 28, 2014, no member of the
Company Group received written notice of or was threatened to be charged with
any violation of any applicable Laws and Orders that are material to the
operation of the business of the Company Group. This Section 3.9 does not relate
to environmental matters (which is the subject of Section 3.10), Tax matters
(which is the subject of Section 3.11) or employee or employee benefit plan
matters (which are the subject of Section 3.15).
Section 3.10    Environmental Matters.
(a)    Except as set forth on Schedule 3.10:
(i)    The Company Owned Real Property and the Company Leased Real Property and
the operations conducted thereon by the applicable member of the Company Group
are in material compliance with all applicable Environmental Laws.
(ii)    Without limiting the generality of the foregoing, each member of the
Company Group holds and is in material compliance with all material permits,
licenses and other authorizations that are required pursuant to Environmental
Laws for their respective operations as currently conducted. All such permits
are in full force and effect in all material respects.
(iii)    No member of the Company Group has received any currently unresolved
written notice of any violation of, or any liability or investigatory,
corrective or remedial obligation under, any Environmental Laws.
(iv)    To such Contributor’s knowledge, there has been no release of any
Hazardous Substance into the environment, on any of the Company Owned Real
Property or Company Leased Real Property or that has migrated from any of the
Company Owned Real Property or Company Leased Real Property other than releases
that are not required to be reported to a Governmental Entity or any release for
which any member of the Company Group has received a no further action letter or
similar clearance from the appropriate Governmental Entity.
(b)    Schedule 3.10 contains a schedule of any and all pending or, to such
Contributor’s knowledge, threatened Proceedings against any member of the
Company Group

23



--------------------------------------------------------------------------------




relating to the release of any hazardous substance, pollutant, contaminant or
petroleum product into the environment or Laws designed to protect the
environment, including claims for personal injury, property damage, natural
resource damages, and cost recovery or contribution for costs to investigate or
remediate any contamination attributable, in whole or in part, to contamination
on any of the Company Owned Real Property or Company Leased Real Property or
that has migrated from any of the Company Owned Real Property or Company Leased
Real Property.
(c)    Schedule 3.10 contains a schedule of (i) any and all currently unresolved
written violations or notices of violation of any covenant relating to
Environmental Law received by any member of the Company Group since August 29,
2014 and (ii) any and all currently unresolved violations or notices of
violation of any covenant relating to Environmental Law received, to
Contributors’ knowledge, by any member of the Company Group during the period
from January 1, 2014 to and including August 28, 2014: (A) by any landlord
related to any Company Leased Real Property, (B) by any owner related to any
Company Owned Real Property, or (C) from the beneficiary of any deed restriction
or other restriction in connection with any Company Owned Real Property or
Company Leased Real Property.
(d)    Schedule 3.10 contains a list of all material insurance, indemnities,
covenants, fixed-price remediation contracts, remediation agreements, state tank
funds, escrows and other funds available with respect to remediation of any
Company Owned Real Property or Company Leased Real Property under Environmental
Laws for which any member of the Company Group has liability or potential
liability.
(e)    This Section 3.10 and the related bring-down of such representation in
the Company Certificate contain the sole and exclusive representations and
warranties of such Contributor with respect to environmental matters, including
any matters arising under Environmental Laws. The disclosures in Schedule 3.10
contain the sole and exclusive exceptions to the representations and warranties
made in this Section 3.10.
Section 3.11    Tax Matters. Except as set forth on Schedule 3.11:
(a)    All material tax returns, information returns, statements, forms, filings
and reports (each a “Tax Return” and, collectively, the “Tax Returns”) required
to be filed by or with respect to any member of the Company Group, any assets of
the Company Group or the operations of the Company Group have been filed with
the appropriate domestic federal, state, local or foreign Taxing Authorities and
each such Tax Return is true, correct and complete in all material respects. All
material Taxes owed or payable by any member of the Company Group or
Contributors or any of their Affiliates with respect to the Company, the assets
of the Company Group or operations of the Company Group that are or have become
due have been timely paid in full.
(b)    Each member of the Company Group has complied in all material respects
with the provisions of the Code relating to the withholding and payment of
Taxes, including the withholding and reporting requirements under Code sections
1441 through 1464, 3401 through 3406, and 6041 through 6049, as well as similar
provisions under any other Laws, and has, in all material respects, within the
time and in the manner prescribed by Law, withheld from employee wages and paid
over to the proper governmental body all amounts required.

24



--------------------------------------------------------------------------------




(c)    There are no Liens (other than Liens for current period Taxes that are
not yet due and payable) on any asset owned by the Company Group or the Acquired
Interests that are attributable to any Tax liability or payment obligation.
(d)    No member of the Company Group has liability as a transferee for any
Taxes for a Pre‑Closing Tax Period that are payable by a Contributor.
(e)    None of the Contributors with respect to the business activities of the
Company nor any member of the Company Group is currently the subject of a Tax
audit or examination.
(f)    None of the Contributors with respect to the business activities of the
Company nor any member of the Company Group has waived any statute of
limitations in respect of Taxes with respect to any member of the Company Group,
or has otherwise consented to extend the time, or is the beneficiary of any
extension of time, in which any Tax may be assessed or collected by any Taxing
Authority with respect to any member of the Company Group.
(g)    None of the Contributors with respect to the business activities of the
Company nor any member of the Company Group has received from any Taxing
Authority any written notice of proposed adjustment, deficiency, underpayment of
Taxes or any other such written notice which has not been satisfied by payment
or been withdrawn.
(h)    The Company currently is, and has been since its inception, classified as
a “corporation” for federal income tax purposes.
(i)    No written claim has been received by any member of the Company Group
from any Taxing Authority in a jurisdiction where the Company Group does not
file Tax Returns that any member of the Company Group (or a Contributor with
respect to the business activities of the Company, as applicable) is or may be
subject to taxation by that jurisdiction.
(j)    No member of the Company Group has been a party to any “listed
transaction” as defined in Code Section 6707A(c)(2) and Treasury Regulation
Section 1.6011-4(b)(2) or similar provision of state, local or foreign Law.
(k)    No member of the Company Group is a party to or bound by any Tax
allocation, sharing or indemnity agreements or arrangements with any Person
(other than an agreement or arrangement that is not principally Tax motivated,
such as a purchase and sale contract that includes a tax indemnity).
(l)    No power of attorney that is currently in force has been granted with
respect to any matter relating to Taxes that could affect any member of the
Company Group.
The disclosures in Schedule 3.11 contain the sole and exclusive exceptions to
the representations and warranties made in this Section 3.11.
Section 3.12    Brokers. No broker, finder, financial advisor or investment
banker is entitled to any broker’s, finder’s, financial advisor’s, investment
banker’s fee or commission or similar

25



--------------------------------------------------------------------------------




payment in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of any member of the Company Group.
Section 3.13    Title to Properties and Assets. Except as to matters that would
not reasonably be expected to have a Company Material Adverse Effect, each
member of the Company Group has title to or rights or interests in its real
property and personal property, free and clear of all Liens (subject to
Permitted Liens), sufficient to allow it to conduct its business as currently
being conducted.
Section 3.14    Transactions with Affiliates. Schedule 3.14 sets forth all
Contracts between any member of the Company Group, on the one hand, and
Affiliates of any member of the Company Group (other than any employee of any
member of the Company Group who is not an officer of any member of the Company
Group), on the other hand. Except as disclosed in Schedule 3.14 and to such
Contributor’s knowledge, no member of the Company Group nor their respective
Affiliates, directors, officers or employees (a) possesses, directly or
indirectly, any financial interest in, or is a director, officer or employee of,
any Person (other than any member of the Company Group) which is a material
client, supplier, Dealer, customer, lessor, lessee or competitor of any member
of the Company Group or (b) owns any property right, tangible or intangible,
which is used by any member of the Company Group in the conduct of its business.
Ownership of five (5) percent or less of any class of securities of a company or
other entity whose securities are registered under the Exchange Act shall not be
deemed to be a financial interest for purposes of this Section 3.14.
Section 3.15    Employees and Employee Benefit Plans.
(a)    The Company does not and has not sponsored or contributed to, is required
to contribute to, is a participating employer in or has any liability with
respect to any Employee Benefit Plan.
(b)    Schedule 3.15(b) sets forth a true and complete list of each Employee
Benefit Plan that is currently sponsored, maintained, contributed to by or
required to be contributed to by any member of the Company Group (each such
plan, a “Company Benefit Plan”).
(c)    Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, contractor or consultant of the Company Group to severance
pay or any other payment or benefit; (ii) accelerate the time of payment,
funding or vesting, or increase the amount of compensation due to any such
individual; (iii) limit or restrict the right of the Company Group to merge,
amend or terminate any Company Benefit Plan; (iv) increase the amount payable
under or result in any other material obligation pursuant to any Company Benefit
Plan; or (v) result in the forgiveness of any indebtedness of any current or
former director, officer, employee, contractor or consultant.
(d)    No amount paid or payable (whether in cash, in property, or in the form
of benefits) in connection with the transactions contemplated by this Agreement
(either alone or upon the occurrence of any additional or subsequent events)
will be an “excess parachute payment” within the meaning of Section 280G of the
Code. The Company Group does not have any obligation to

26



--------------------------------------------------------------------------------




make a “gross-up” or similar payment in respect of any Taxes that may become
payable under Section 409A or 4999 of the Code.
(e)    Each member of the Company Group is in compliance in all material
respects with applicable Law respecting employment and employment practices,
terms and conditions of employment, wages, hours of work and occupational safety
and health.
Section 3.16    Company Assets. Since August 29, 2014, the assets of the Company
Group have been, and during the period from January 1, 2014 to and including
August 29, 2014, to the Contributors’ knowledge, the assets of the Company Group
were, maintained and repaired in all material respects in the same manner as a
prudent operator would maintain and repair such assets and have been, and during
the period from January 1, 2014 to and including August 29, 2014, to the
Contributors’ knowledge, the assets of the Company Group were, used by the
Company Group in the ordinary course of business and remain as of the date
hereof in suitable and adequate condition for such continued use excluding
normal wear and tear. The Company’s assets are adequate to conduct the business
of the Company as of the Closing in all material respects substantially in
accordance with past practices.
Section 3.17    EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES MADE BY CONTRIBUTORS IN ARTICLE 3 OR ARTICLE 4 OF
THIS AGREEMENT AND THE COMPANY CERTIFICATE, THE ACQUIRED INTERESTS AND THE
ASSETS OF THE COMPANY ARE BEING ACQUIRED ON AN AS-IS, WHERE-IS BASIS AND NEITHER
CONTRIBUTOR MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, REGARDING THE COMPANY AND ANY AND ALL OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTORS
Each Contributor hereby represents and warrants to Acquiror, jointly and
severally, as of the date of this Agreement and as of the Closing Date, as
follows:
Section 4.1    Organization and Qualification.
(a)    Such Contributor is a corporation, duly organized and validly existing
and in good standing under the Laws of the State of Delaware and has all
requisite power and authority to own, lease and operate its properties and carry
on its businesses as presently, and as it has been since December 31, 2014,
conducted. Such Contributor has made available to Acquiror copies of its
Governing Documents in effect as of the date of this Agreement.
(b)    Such Contributor is duly qualified or licensed to transact business and
is in good standing in each jurisdiction in which the property and assets owned,
leased or operated by it, or the nature of the business conducted by it, makes
such qualification or licensing necessary, except in such jurisdictions where
the failure to be so duly qualified or licensed and in good standing would not
prevent or materially delay the consummation of the transactions contemplated
hereby.

27



--------------------------------------------------------------------------------




Section 4.2    Authority. Such Contributor has the requisite corporate power and
authority to execute and deliver this Agreement and the Ancillary Documents to
which such Contributor is a party and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
Ancillary Documents to which such Contributor is a party and the consummation of
the transactions contemplated hereby have been (and such Ancillary Documents to
which such Contributor is a party will be) duly authorized by all necessary
corporate action on the part of such Contributor and no other proceeding
(including by its stockholders) on the part of such Contributor is necessary to
authorize this Agreement and the Ancillary Documents to which such Contributor
is a party or to consummate the transactions contemplated hereby. No vote of
such Contributor’s equityholders is required to approve this Agreement or for
Contributor to consummate the transactions contemplated hereby. This Agreement
has been (and the execution and delivery of each of the Ancillary Documents to
which such Contributor is a party will be) duly and validly executed and
delivered by such Contributor and constitute a valid, legal and binding
agreement of such Contributor (assuming this Agreement has been and the
Ancillary Documents to which such Contributor is a party will be duly and
validly authorized, executed and delivered by the other parties thereto),
enforceable against such Contributor in accordance with their terms, except (i)
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding thereof may be brought.
Section 4.3    Consents and Approvals; No Violations. No material notices to,
filings with, or authorizations, consents or approvals of any Person or
Governmental Entity are necessary for the execution, delivery or performance by
such Contributor of this Agreement or the Ancillary Documents to which such
Contributor is a party or the consummation by Contributors of the transactions
contemplated hereby, except for those the failure of which to obtain or make
would not have a material adverse effect on such Contributor’s ownership of the
Acquired Interests, or otherwise prevent or materially delay the Closing.
Neither the execution, delivery and performance by such Contributor of this
Agreement or the Ancillary Documents to which such Contributor is a party nor
the consummation by such Contributor of the transactions contemplated hereby
will (a) conflict with or result in any breach of any provision of such
Contributor’s Governing Documents, (b) result in a violation or breach of, or
cause acceleration, or constitute (with or without due notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any material
agreement to which such Contributor is a party or (c) violate any Order of any
Governmental Entity having jurisdiction over such Contributor, which in the case
of any of clauses (b) through (c) above, would have a material adverse effect on
such Contributor’s ownership of the Acquired Interests, or otherwise prevent or
materially delay the Closing.
Section 4.4    Title to the Acquired Interests. Such Contributor owns of record
and beneficially 66 shares of common stock of the Company, in the case of HHI,
and 34 shares of common stock of the Company, in the case of ETP Holdco, and
such Contributor has good and marketable title to the Acquired Interests owned
by such Contributor, free and clear of all Liens.

28



--------------------------------------------------------------------------------




Section 4.5    Litigation. There is no Proceeding pending or, to such
Contributor’s knowledge, threatened against such Contributor before any
Governmental Entity which would have a material adverse effect on such
Contributor’s ownership of the Acquired Interests, or otherwise prevent or
materially delay the Closing or otherwise prevent such Contributor from
complying with the terms and provisions of this Agreement. Such Contributor is
not subject to any outstanding Order that would have a material adverse effect
on such Contributor’s ownership of the Acquired Interests, or otherwise prevent
or materially delay the Closing.
Section 4.6    Brokers. No broker, finder, financial advisor or investment
banker, other than Tudor, Pickering, Holt & Co., is entitled to any broker’s,
finder’s, financial advisor’s, investment banker’s fee or commission or similar
payment in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of such Contributor.
Section 4.7    Investigation; No Other Representations.
(a)    Such Contributor has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Unit Consideration and is capable of bearing the economic risk
of such investment. Such Contributor is an “accredited investor” as that term is
defined in Rule 501 of Regulation D (without regard to Rule 501(a)(4))
promulgated under the Securities Act. Such Contributor is acquiring the Unit
Consideration for investment for its own account and not with a view toward or
for sale in connection with any distribution thereof, or with any present
intention of distributing or selling the Unit Consideration. Such Contributor is
not a party to any Contract or arrangement with any Person to sell, transfer or
grant participations to such Person or to any third Person, with respect to the
Unit Consideration in violation of applicable Law. Such Contributor acknowledges
and understands that (i) the acquisition of the Unit Consideration has not been
registered under the Securities Act in reliance on an exemption therefrom and
(ii) that the Unit Consideration will, upon the issuance by Acquiror, be
characterized as “restricted securities” under state and federal securities
Laws. Such Contributor agrees that the Unit Consideration may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with other applicable state and federal
securities Laws.
(b)    Such Contributor (i) has conducted its own independent review and
analysis of, and, based thereon, has formed an independent judgment concerning,
the business, assets, condition, operations and prospects of the Acquiror Group,
and (ii) has been furnished with or given full access to such documents and
information about the Acquiror Group and their respective businesses and
operations as it and its representatives and advisors have deemed necessary to
enable it to make an informed decision with respect to the execution, delivery
and performance of this Agreement and the transactions contemplated hereby. Such
Contributor has received all materials relating to the business of the Acquiror
Group that it has requested and has been afforded the opportunity to obtain any
additional information necessary to verify the accuracy of any such information
or of any representation or warranty made by Acquiror herein or to otherwise
evaluate the merits of the transactions contemplated hereby. Acquiror has
answered to such Contributor’s satisfaction all inquiries that such Contributor
and its representatives and advisors have made

29



--------------------------------------------------------------------------------




concerning the business of the Acquiror Group or otherwise relating to the
transactions contemplated hereby.
(c)    In entering into this Agreement, such Contributor has relied solely upon
its own investigation and analysis and the representations and warranties of the
Acquiror Parties expressly contained in Article 5 and the Acquiror Certificate
and such Contributor acknowledges that, other than as set forth in this
Agreement (as modified by the Schedules) and the certificates or other
instruments delivered pursuant hereto, none of Acquiror, the members of the
Acquiror Group or any of their respective directors, officers, employees,
Affiliates, stockholders, agents or representatives makes or has made any
representation or warranty, either express or implied, (x) as to the accuracy or
completeness of any of the information provided or made available to such
Contributor or any of its respective agents, representatives, lenders or
Affiliates prior to the execution of this Agreement (other than, for the
avoidance of doubt, as set forth in this Agreement) or (y) with respect to any
projections, forecasts, estimates, plans or budgets of future revenues, expenses
or expenditures, future results of operations (or any component thereof), future
cash flows (or any component thereof) or future financial condition (or any
component thereof) of any member of the Acquiror Group heretofore or hereafter
delivered to or made available to such Contributor or any of its respective
agents, representatives, lenders or Affiliates. It is understood that any cost
estimates, projections or other predictions, any data, any financial information
or any memoranda or offering materials or presentations are not and shall not be
deemed to be or to include representations or warranties of any member of the
Acquiror Group or Acquiror (other than, for the avoidance of doubt, as set forth
in this Agreement as modified by the Schedules), and are not and shall not be
deemed to be relied upon by such Contributor in executing, delivering and
performing this Agreement and the transactions contemplated hereby.
Section 4.8    Management Projections and Budget. The projections and budget set
forth on Schedule 4.8 provided to Acquiror by Contributors as part of Acquiror’s
review in connection with this Agreement were prepared by management of
Contributors in good faith based on assumptions that they believe to be
reasonable as of the date of this Agreement and are consistent with
Contributors’ management’s expectations as of the date of this Agreement.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR PARTIES
Acquiror hereby represents and warrants to Contributors as follows:
Section 5.1    Organization and Qualification.
(a)    Acquiror is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has all requisite
limited partnership power and authority to own, lease and operate its properties
and carry on its businesses as presently, and as it has been since
December 31, 2014, conducted. Acquiror has made available to Contributors copies
of its Governing Documents in effect as of the date of this Agreement.
(b)    The General Partner is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite company

30



--------------------------------------------------------------------------------




power and authority to own, lease and operate its properties and carry on its
businesses as presently, and as it has been since December 31, 2014, conducted.
The General Partner has made available to Contributors copies of its Governing
Documents in effect as of the date of this Agreement.
(c)    Each member of the Acquiror Group is duly qualified or licensed to
transact business and is in good standing in each jurisdiction in which the
property and assets owned, leased or operated by it, or the nature of the
business conducted by it, makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not reasonably be expected to have an
Acquiror Material Adverse Effect
Section 5.2    Authority. Each Acquiror Party has the requisite limited
partnership or limited liability company power and authority to execute and
deliver this Agreement, the Acquiror Partnership Agreement Amendment and the
Ancillary Documents to which each Acquiror Party is a party and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement, the Acquiror Partnership Agreement Amendment and the Ancillary
Documents to which any Acquiror Party is a party, the conversion of the SUN
Interests into SUN Class A Interests, and the consummation of the transactions
contemplated hereby and thereby have been (and the Ancillary Documents to which
any Acquiror Party is a party and the Acquiror Partnership Agreement Amendment
will be) duly authorized by all requisite limited partnership or limited
liability company power or other organizational action on the part of such
Acquiror Party and no further consent, approval or action is required by or from
either Acquiror Party or any of their respective equityholders or creditors in
connection with the transactions contemplated hereby and thereby, other than the
execution and delivery of the Acquiror Partnership Agreement Amendment by the
General Partner at the Closing. This Agreement has been (and the execution and
delivery of each of the Ancillary Documents to which any Acquiror Party is a
party and the Acquiror Partnership Agreement Amendment will be) duly and validly
executed and delivered by the Acquiror Party party thereto and constitutes a
valid, legal and binding agreement of such Acquiror Party (assuming this
Agreement has been and the Ancillary Documents to which any Acquiror Party is a
party will be duly and validly authorized, executed and delivered by
Contributors, the Company and Contributor Guarantor, to the extent a party
thereto), enforceable against the applicable Acquiror Parties in accordance with
its terms, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding thereof may be
brought.
Section 5.3    Consents and Approvals; No Violations. Except for those that have
been obtained or made prior to the date hereof, no material notices to, filings
with, or authorizations, consents or approvals of any Person or Governmental
Entity are necessary for the execution, delivery or performance by the Acquiror
Parties of this Agreement, the Acquiror Partnership Agreement Amendment or the
Ancillary Documents to which any Acquiror Party is a party or the consummation
by the Acquiror Parties of the transactions contemplated hereby. Neither the
execution, delivery and performance by the Acquiror Parties of this Agreement,
the Acquiror Partnership Agreement Amendment or the Ancillary Documents to which
any Acquiror Party is a party nor the consummation by the Acquiror Parties of
the transactions contemplated hereby will (a) conflict

31



--------------------------------------------------------------------------------




with or result in any breach of any provision of any Acquiror Party’s Governing
Documents, (b) result in a violation or breach of, or cause acceleration, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
of the terms, conditions or provisions of any indenture, mortgage, agreement,
contract, commitment, license, concession, permit, lease or other instrument to
which any member of the Acquiror Group is a party, or (c) violate any Order of
any Governmental Entity having jurisdiction over any member of the Acquiror
Group or any of their respective properties or assets, which in the case of any
of clauses (b) through (c) above, would have a Acquiror Material Adverse Effect.
Section 5.4    Valid Issuance; Listing.
(a)    At Closing, the offer and sale of the Unit Consideration, the conversion
of the SHC Subordinated Units into the Conversion Class A Units and the exchange
of the SHC Common Units for the Exchange Class A Units will have been duly
authorized by the Acquiror Parties pursuant to the Acquiror Partnership
Agreement, as further amended by the Acquiror Partnership Agreement Amendment,
and when issued and delivered to Contributors, in the case of the Unit
Consideration, when converted into the Conversion Class A Units, in the case of
the SHC Subordinated Units, and when exchanged for the Exchange Class A Units,
in the case of the SHC Common Units, each in accordance with the terms of this
Agreement and the Acquiror Partnership Agreement, as further amended by the
Acquiror Partnership Agreement Amendment, the Unit Consideration and the SUN
Class A Interests will be validly issued, fully paid (to the extent required by
the Acquiror Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act) and free and clear of all Liens (other than
restrictions on transfer imposed by applicable federal, state and other
securities Laws and other than as provided in the Acquiror Partnership
Agreement, as further amended by the Acquiror Partnership Agreement Amendment).
(b)    The currently outstanding Acquiror Common Units are listed on the New
York Stock Exchange, and Acquiror has not received any notice of delisting.
Section 5.5    Financial Statements.
(a)    Acquiror has furnished or filed all reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) required to be furnished or filed by Acquiror with the Securities and
Exchange Commission (the “SEC”) since December 31, 2013 (such documents being
collectively referred to as the “Acquiror SEC Documents”).
(b)    Each Acquiror SEC Document (i) at the time filed, complied in all
material respects with the requirements of the Exchange Act and the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Acquiror SEC Document and (ii) did not at the time
it was filed (or if amended or superseded by a filing or amendment prior to the
date of this Agreement, then at the time of such filing or amendment) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

32



--------------------------------------------------------------------------------




(c)    Each of the financial statements of Acquiror included in the Acquiror SEC
Documents complied at the time it was filed as to form in all material respects
with the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP, applied on a consistent basis throughout the periods presented
thereby and fairly present in all material respects the consolidated financial
position and operating results, equity and cash flows of Acquiror as of, and for
the periods ended on, the respective dates thereof, subject, however, in the
case of unaudited financial statements, to normal year-end audit adjustments and
accruals and the absence of notes and other textual disclosures as permitted by
Form 10Q of the SEC.
Section 5.6    Absence of Changes. Except as set forth in any Acquiror SEC
Document, since the date of the Latest Acquiror Balance Sheet, there has not
been any Acquiror Material Adverse Effect.
Section 5.7    Litigation. Except as set forth on Schedule 5.7, there is no
Proceeding pending or, to Acquiror’s knowledge, threatened or under
investigation against or affecting any member of the Acquiror Group, any of
their respective properties, assets or business, or, to Acquiror’s knowledge,
any of their respective current or former officers or directors, in their
capacity as such, before any Governmental Entity, to the extent that such
Proceedings would exceed $500,000, individually, or $3,000,000 in the aggregate.
Except as set forth on Schedule 5.7, no member of the Acquiror Group, nor any of
their respective properties, assets or business, or, to Acquiror’s knowledge,
any of their respective current or former officers or directors, in their
capacity as such, is subject to any outstanding Order.
Section 5.8    Tax Matters. Since the date of its formation, Acquiror has been
classified as a partnership for federal income tax purposes, and as of the
Closing Date, 90% or more of Acquiror’s gross income is from “qualifying income”
sources (as defined in Section 7704(d) of the Code).
Section 5.9    Brokers. No broker, finder, financial advisor or investment
banker, other than Perella Weinberg Partners LP (which will be paid by
Acquiror), is entitled to any brokerage, finder’s, financial advisor’s or
investment banker’s fee or commission or similar payment in connection with the
transactions contemplated by this Agreement based upon arrangements made by and
on behalf of any member of the Acquiror Group or any of their respective
Affiliates for which Contributors or the Company may become liable.
Section 5.10    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, no member of the Acquiror Group (excluding the
Company after the Closing) will (a) be insolvent (either because its financial
condition is such that the sum of its debts is greater than the fair value of
its assets or because the fair salable value of its assets is less than the
amount required to pay its probable liability on its existing debts as they
mature), (b) have unreasonably small capital with which to engage in its
business or (c) have incurred debts beyond its ability to pay as they become
due.

33



--------------------------------------------------------------------------------




Section 5.11    Investigation; No Other Representations.
(a)    Acquiror and PropCo each has such knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Acquired Interests and is capable of bearing the economic
risk of such investment. Acquiror and PropCo are each an “accredited investor”
as that term is defined in Rule 501 of Regulation D (without regard to Rule
501(a)(4)) promulgated under the Securities Act. PropCo is acquiring the
Acquired Interests for investment for its own account and not with a view toward
or for sale in connection with any distribution thereof, or with any present
intention of distributing or selling the Acquired Interests. Neither Acquiror
nor PropCo is a party to any Contract or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to the Acquired Interests in violation of applicable Law. Acquiror and
PropCo acknowledge and understand that (i) the acceptance of the Acquired
Interests has not been registered under the Securities Act in reliance on an
exemption therefrom and (ii) that the Acquired Interests will, upon their
contribution by Contributors, be characterized as “restricted securities” under
state and federal securities Laws. Acquiror and PropCo agree that the Acquired
Interests may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of except pursuant to an effective registration statement
under the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act, and in compliance with other
applicable state and federal securities Laws.
(b)    Acquiror, on its behalf and on behalf of PropCo, (i) has conducted its
own independent review and analysis of, and, based thereon, has formed an
independent judgment concerning, the business, assets, condition, operations and
prospects of the Company, and (ii) has been furnished with or given full access
to such documents and information about the Company and its respective
businesses and operations as it and its representatives and advisors have deemed
necessary to enable it to make an informed decision with respect to the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. Acquiror, on its behalf and on behalf of PropCo, has
received all materials relating to the business of the Company that it has
requested and has been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any such information or of any
representation or warranty made by the Company or Contributors herein or to
otherwise evaluate the merits of the transactions contemplated hereby.
Contributors and the Company have answered to Acquiror’s satisfaction all
inquiries that Acquiror and its representatives and advisors have made on its
behalf or on behalf of PropCo concerning the business of the Company or
otherwise relating to the transactions contemplated hereby.
(c)    In entering into this Agreement, Acquiror has relied solely upon its own
investigation and analysis and the representations and warranties of the Company
and Contributors expressly contained in Article 3 and Article 4, respectively,
and the Company Certificate and Acquiror acknowledges that, other than as set
forth in this Agreement (as modified by the Schedules) and the certificates or
other instruments delivered pursuant hereto, none of Contributors, the Company
or any of their respective directors, officers, employees, Affiliates,
stockholders, agents or representatives makes or has made any representation or
warranty, either express or implied, (x) as to the accuracy or completeness of
any of the information provided or made available to Acquiror

34



--------------------------------------------------------------------------------




or any of its respective agents, representatives, lenders or Affiliates prior to
the execution of this Agreement (other than, for the avoidance of doubt, as set
forth in this Agreement) or (y) with respect to any projections, forecasts,
estimates, plans or budgets of future revenues, expenses or expenditures, future
results of operations (or any component thereof), future cash flows (or any
component thereof) or future financial condition (or any component thereof) of
the Company heretofore or hereafter delivered to or made available to Acquiror
or any of its respective agents, representatives, lenders or Affiliates. It is
understood that any cost estimates, projections or other predictions, any data,
any financial information or any memoranda or offering materials or
presentations are not and shall not be deemed to be or to include
representations or warranties of the Company or Contributors (other than, for
the avoidance of doubt, as set forth in this Agreement as modified by the
Schedules), and are not and shall not be deemed to be relied upon by Acquiror in
executing, delivering and performing this Agreement and the transactions
contemplated hereby.
ARTICLE 6
COVENANTS
Section 6.1    Conduct of Business of the Company. Except as contemplated by
this Agreement, from and after the date hereof until the earlier of the Closing
Date or the termination of this Agreement pursuant to Article 8, the Company
shall and Contributors shall cause the Company to, except as consented to in
writing by Acquiror (which consent shall not be unreasonably withheld,
conditioned or delayed), (a) conduct its business in the ordinary and regular
course in substantially the same manner heretofore conducted (including any
conduct that is reasonably related, complementary or incidental thereto), (b)
use commercially reasonable efforts to preserve substantially intact its
goodwill and business organization and to preserve the present commercial
relationships with key Persons with whom it does business (including customers,
Dealers, suppliers, employees and others having material business dealings with
it), (c) use commercially reasonable efforts to maintain its material assets and
properties, (d) use commercially reasonable efforts to perform in all material
respects and materially comply with the Company Material Contracts and
materially comply with all applicable Laws and Orders and (e) not do any of the
following:
(i)    take or omit to take any action that would reasonably be expected to
result in a Company Material Adverse Effect;
(ii)    declare or pay a dividend on, or make any other distributions in respect
of, its equity securities except Tax distributions by the Company to
Contributors and other dividends declared and paid in a manner consistent with
past practice;
(iii)    issue, sell or deliver any capital stock, membership interests or other
equity securities or issue or sell any securities convertible into, or options
with respect to, or warrants to purchase or rights to subscribe for, any of its
capital stock, membership interests or other equity securities;
(iv)    effect any recapitalization, reclassification, stock or unit dividend,
stock or unit split or like change;

35



--------------------------------------------------------------------------------




(v)    acquire or agree to acquire in any manner (whether by merger or
consolidation, the purchase of an equity interest in or a material portion of
the assets of or otherwise) any business or any corporation, partnership,
association or other business organization or division thereof of any other
Person other than the acquisition of assets in the ordinary course of business
consistent with past practices;
(vi)    adopt any amendments to its Governing Documents;
(vii)    sell, lease, assign, license, abandon, allow to lapse, transfer or
otherwise dispose of, or mortgage, pledge or permit the incurrence of any Lien
on, any material assets, including Company Real Property, other than sales of
products, inventory or services in the ordinary course of business consistent
with past practice;
(viii)    authorize any new capital expenditures or commitments exceeding
$500,000 per expenditure or commitment or $2,500,000 in the aggregate for all
such expenditures and commitments, except for capital expenditures incurred in
the ordinary course of business;
(ix)    except in the ordinary course of business, hire any executives or
terminate the services of any existing executives, increase, accelerate or
provide for additional compensation, benefits (fringe or otherwise) or other
rights to any current or former employee, adopt, amend, terminate or otherwise
become liable with respect to any Employee Benefit Plan that is or would be a
Company Benefit Plan, or agree to do any of the foregoing;
(x)    except in the ordinary course of business, grant, agree to grant, or
amend or modify any grant or agreement to grant, any severance, termination or
retention payment to any current or former employee;
(xi)    adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization;
(xii)    incur or permit to exist any indebtedness for borrowed money in excess
of $260,000,000 in the aggregate (which shall be understood to exclude, for the
avoidance of doubt, capital lease and operating lease obligations, obligations
of variable interest entities for which the Company has no obligation and trade
payables, in each case, whether or not such obligations are required to be
accounted for as debt);
(xiii)    change its accounting policies or procedures except to the extent
required to conform with GAAP, or change its fiscal year;
(xiv)    settle or compromise any pending Proceedings except in the ordinary
course of business consistent with past practice;
(xv)    terminate or cancel any material insurance policy naming the Company as
its beneficiary or a loss payee;
(xvi)    materially change the nature or scope of its business or enter into a
new line of business;

36



--------------------------------------------------------------------------------




(xvii)    materially modify, change, renew, extend or terminate any Company
Material Contract, other than renewals or extensions in the ordinary course of
business;
(xviii)    make or change any material Tax election or Tax method of accounting,
enter into any agreement relating to Taxes, including closing agreements with
Taxing Authorities, or settle or compromise any material Tax claim or liability;
or
(xix)    agree in writing or otherwise to do anything contained in this clause
(e).
Section 6.2    Tax Matters.
(a)    Contributors shall prepare and file (or cause to be prepared and filed)
all Tax Returns of the Company Group with the appropriate federal, state, local
and foreign Taxing Authorities due on or before the Closing Date. Contributors
shall allow the Acquiror Parties to review, comment upon and reasonably approve
without undue delay any such Tax Returns at least fifteen (15) days before the
filing of such Tax Returns. Contributors will cause such Tax Return (as revised
to incorporate the Acquiror Parties reasonable comments) to be timely filed and
will provide a copy to the Acquiror Parties.
(b)    Acquiror shall prepare and file, or cause to be prepared and filed, all
Tax Returns required to be filed by the Company Group due after the Closing
Date, including Tax Returns relating to tax periods that commence before the
Closing Date and end after the Closing Date (“Straddle Periods”). Such Tax
Returns shall be prepared on a basis consistent with past practice except to the
extent otherwise required by applicable Law. Acquiror shall allow each
Contributor to review, comment upon and reasonably approve without undue delay
any such Tax Returns at least fifteen (15) days before the filing of such Tax
Returns. Not later than five (5) days prior to the due date for payment of Taxes
with respect to any such Tax Returns, Contributors will pay to (or at the
direction of) Acquiror the amount of any Taxes shown as due on such Tax Returns
that are allocable to a Pre‑Closing Tax Period. Acquiror will cause such Tax
Return (as revised to incorporate Contributors’ reasonable comments) to be
timely filed and will provide a copy to each Contributor.
(c)    Unless required by applicable Law, Acquiror shall not make any elections
or file (or cause or permit the Company Group to file) any amended Tax Return by
or on behalf of the Company Group with respect to any Pre‑Closing Tax Period
without each Contributor’s consent, such consent not to be unreasonably
withheld, delayed or conditioned.
(d)    Acquiror and Contributors shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the preparation,
filing and execution of Tax Returns (including Tax Returns of each Contributor
with respect to the business activities of the Company Group) and any audit,
litigation or other proceeding (each a “Tax Proceeding”) with respect to Taxes
imposed on or with respect to the Company or the assets of the Company Group for
any Pre‑Closing Tax Period or Straddle Period. Such cooperation shall include
the retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such Tax Return or Tax
Proceeding and making employees available on a mutually

37



--------------------------------------------------------------------------------




convenient basis to provide additional information and explanation of any
material provided hereunder or to testify at any such Tax Proceeding.
Contributors and the Company Group agree to (and, in the case of the Company
Group, will cause the Company Group to) retain all books and records with
respect to Tax matters pertinent to the Company Group until six (6) months
following the expiration of the statute of limitations (and any extensions
thereof) of the respective Pre‑Closing Tax Periods. Each Contributor shall have
the right to settle, compromise or litigate any matter described above in this
subsection (d) that could give rise to an indemnification obligation on the part
of such Contributor pursuant to this Agreement. Acquiror and Contributors
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document from any Taxing Authority or any other
Person or take any other action as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed on any Party (including with respect to
the transactions contemplated by this Agreement).
(e)    The amount of all Pre‑Closing Tax Refunds of the Company Group for all
Pre‑Closing Tax Periods shall be the property of Contributors. The Company Group
will not, and Acquiror will not permit the Company Group to, forfeit, fail to
collect or otherwise minimize any Pre‑Closing Tax Refund whether through any
election to carry forward a net operating loss or otherwise (regardless of
whether Acquiror or the Company Group otherwise is legally permitted to take
such action). Acquiror shall pay to HHI (and HHI shall pay to ETP Holdco its
proportionate share of) any Pre‑Closing Tax Refund, together with any interest
thereon, received after the Closing Date within fifteen (15) days of such
receipt. A Pre‑Closing Tax Refund shall be “received” for purposes of this
Agreement (i) on the day of receipt of any actual refund of Taxes or (ii) on the
day of filing of any Tax Return that applies what would have been a Pre‑Closing
Tax Refund to the payment of Taxes for another taxable period.
(f)    The Parties do not expect that the transfer of Acquired Interests
pursuant to this Agreement will result in any state and local transfer, sales,
use, registration, stamp or other similar Taxes (“Transfer Taxes”). However, if
any Transfer Taxes are imposed on the transfer of the Acquired Interests
pursuant to this Agreement, such Transfer Taxes shall be borne equally by
Acquiror, on the one hand, and Contributors, on the other hand. The Parties
shall cooperate in good faith to minimize, to the extent permissible under
applicable Law, the amount of any such Transfer Taxes.
Section 6.3    Access to Information. From and after the date hereof until the
earlier of the Closing Date or the termination of this Agreement pursuant to
Article 8, upon reasonable notice, and subject to restrictions contained in the
confidentiality agreements to which the Company is subject, the Company shall
provide to the Acquiror Parties and their authorized representatives during
normal business hours reasonable access to all books and records of the Company
(in a manner so as to not unreasonably interfere with the normal business
operations of the Company) and the Company shall furnish promptly to Acquiror
Parties and their representatives such information concerning their business,
properties, Contracts, assets, liabilities and employees as the Acquiror Parties
and their representatives may reasonably request; provided, that in no event
shall the foregoing include any sampling or analysis of soil, groundwater,
building materials or other environmental media of the sort generally referred
to as a Phase II environmental investigation nor may the Acquiror Parties
require that such Phase II environmental investigation be conducted.

38



--------------------------------------------------------------------------------




Section 6.4    Efforts to Consummate.
(a)    Subject to the terms and conditions herein provided, each Contributor,
each Acquiror Party and the Company shall use commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things reasonably necessary, proper or advisable to consummate and make
effective as promptly as practicable the transactions contemplated by this
Agreement (including the satisfaction, but not waiver, of the closing conditions
set forth in Article 7). Each Contributor, each Acquiror Party and the Company
shall use commercially reasonable efforts to obtain consents of all Governmental
Entities or other third parties necessary to consummate the transactions
contemplated by this Agreement. All costs incurred in connection with obtaining
such consents shall be borne by the Party incurring such costs and, in no event,
shall either Contributor, any of their respective Affiliates or the Company be
required to make any payments (other than routine administrative fees,
contractual change of control payments and attorneys’ fees) or provide other
types of consideration in order to seek or facilitate the obtaining of any such
consents.
(b)    In the event any Proceeding by any Governmental Entity or other Person is
commenced which questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, the Parties agree
to cooperate and use reasonable efforts to defend against such Proceeding and,
if an injunction or other order is issued in any such Proceeding, to use
commercially reasonable efforts to have such injunction or other order lifted,
and to cooperate reasonably regarding any other impediment to the consummation
of the transactions contemplated hereby.
(c)    Contributors and the Acquiror Parties shall permit counsel for the other
Party reasonable opportunity to review in advance, and consider in good faith
the views of the other Party in connection with, any proposed written
communication to any Governmental Entity relating to the transactions
contemplated by this Agreement. Each Contributor and each Acquiror Party agrees
not to participate in any substantive meeting or discussion, either in person or
by telephone with any Governmental Entity in connection with the transactions
contemplated by this Agreement unless it consults with the other Party in
advance and, to the extent not prohibited by such Governmental Entity, gives the
other Party the opportunity to attend and participate in such meeting or
discussion.
Section 6.5    Public Announcements. The Acquiror Parties, on the one hand, and
the Company and Contributors, on the other hand, shall consult with one another
and seek one another’s prior written consent before issuing any press release,
or otherwise making any public statements, with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation and prior written
consent; provided that each Party may make any such announcement which it in
good faith believes, based on advice of counsel, is necessary in connection with
any requirement of Law, it being understood and agreed that each Party shall
provide the other Parties with copies of any such announcement in advance of
such issuance.
Section 6.6    Documents and Information. After the Closing Date, the Acquiror
Parties and the Company shall, until the seventh (7th) anniversary of the
Closing Date, retain all books, records and other documents pertaining to the
business of the Company in existence on the Closing

39



--------------------------------------------------------------------------------




Date and make the same available for inspection and copying by each Contributor
(at such Contributor’s expense) during normal business hours of the Company,
upon reasonable request and upon reasonable notice. No such books, records or
documents shall be destroyed after the seventh (7th) anniversary of the Closing
Date by the Acquiror Parties or the Company without first advising Contributors
in writing and giving Contributors a reasonable opportunity to obtain possession
thereof.
Section 6.7    Contributor Guarantees.
(a)    From and after Closing, Contributors shall maintain, or cause to be
maintained, each of the guarantees of Contributors and/or their respective
Affiliates (other than the Company) in favor of the Company and/or its
properties or assets, as set forth on Schedule 6.7 (collectively, the
“Contributor Guarantees”).
(b)    For such period as a Contributor or any of its Affiliates remains a
guarantor under any Contributor Guarantee after the Closing, (i) Acquiror shall,
or shall cause the Company to, indemnify, defend, and hold harmless such
Contributor and its Affiliates from and against any Loss suffered by such
Contributor or any of its Affiliates that results from and, arises out of, or
relates to any such Contributor Guarantee, (ii) Acquiror Parties shall not cause
the Company, without the written consent of such Contributor, to enter into (A)
any expansion, renewal or extension of the underlying Contract that is subject
to the Contributor Guarantee unless the Company shall first obtain a release of
such Contributor Guarantee or (B) any other amendment or modification of the
underlying Contract that is subject to the Contributor Guarantee in a way which
would affect the related Contributor Guarantee in any way without the prior
written consent of such Contributor and (iii) such Contributor shall not,
without the written consent of Acquiror, enter into any amendment, expansion,
modification, renewal or extension of any such Contributor Guarantee.
Section 6.8    Notices; Schedule Supplements.
(a)    From and after the date of this Agreement until the earlier of the
Closing Date or the termination of this Agreement pursuant to Article 8, each
Party shall notify each other Party in writing of (i) any Company Material
Adverse Effect (in the case the notifying Party is a Contributor) or any
Acquiror Material Adverse Effect (in the case the notifying Party is a Acquiror
Party), (ii) any fact, circumstance, event or action the existence, occurrence
or taking of which has resulted in, or would reasonably be expected to result
in, any representation or warranty of any Contributor hereunder (in the case the
notifying Party is a Contributor) or any Acquiror Party hereunder (in the case
the notifying Party is a Acquiror Party), not being true and correct, in each
case, to the extent the fact, circumstance, event or action underlying such
breach has occurred on or prior to the date hereof, or (iii) any fact,
circumstance, event or action the existence, occurrence or taking of which has
resulted in, or would reasonably be expected to result in, the failure of any of
the conditions set forth in Article 7 to be satisfied.
(b)    From and after the date of this Agreement until the earlier of the
Closing Date or the termination of this Agreement pursuant to Article 8, the
Company or any Contributor may, within five (5) Business Days of obtaining
actual knowledge of the occurrence of the matter being disclosed, prepare and
deliver to Acquiror supplements and/or amendments to the disclosure

40



--------------------------------------------------------------------------------




schedules to this Agreement (the “Schedules”) (which may contain additional
Schedules that are not in existence as of the date hereof relating to any of the
provisions contained in Article 3, in each case, such supplement, amendment or
new Schedule being referred to as an “Update”) only with respect to matters
first occurring after the date hereof and which matters do not result from a
breach of any covenants required to be performed or complied with by the Company
or Contributors under this Agreement, and each such Update shall be deemed to be
an amendment to this Agreement for all purposes hereof other than (except for
Updates reflecting matters permitted under Section 6.1 or otherwise required
under this Article 6) for purposes of the conditions set forth in Section 7.2;
provided that, in the event that the disclosure of the facts, circumstances and
events included in such Update would give Acquiror the right to elect to
terminate this Agreement pursuant to Section 8.1(b) if the 20-day cure period
described therein had lapsed and Acquiror does not make such election within ten
(10) Business Days of its receipt of such Update, such Update shall be deemed to
be an amendment to this Agreement for all purposes hereof, including with
respect to the conditions set forth in Section 7.2.
Section 6.9    Restrictions on Transfer. Prior to the Closing or the earlier
termination of this Agreement pursuant to Article 8, Contributors shall not
sell, transfer, contribute, pledge, distribute or otherwise dispose of or incur
any Liens on any Acquired Interests owned by Contributors, or agree to do any of
the foregoing.
Section 6.10    Financing.
(a)    Acquiror shall use commercially reasonable efforts to take, or cause to
be taken, all actions and use commercially reasonable efforts to do, or cause to
be done, all things necessary, proper and advisable to (i) obtain debt or equity
financing, or a combination thereof, that is on such terms and conditions as may
be reasonably acceptable to Acquiror, the net proceeds of which are greater than
or equal to the amount set forth on Schedule 6.10 (the “Financing”), and (ii)(A)
negotiate and execute definitive agreements with respect to the Financing (the
“Financing Agreements”) on terms and conditions reasonably acceptable to
Acquiror, which terms and conditions shall not be in violation of any of the
covenants or agreements of Acquiror contained herein, and deliver to each
Contributor a copy thereof as promptly as practicable (and no later than four
(4) Business Days) after such execution (but in any event, prior to the
Closing); (B) satisfy on a timely basis, or obtain a timely waiver of, all
conditions in the Financing Agreements that are within the control of Acquiror;
(C) comply with the obligations of Acquiror under the Financing Agreements; and
(D) consummate the Financing at or prior to the Closing. Acquiror’s obligations
under this Section 6.10 shall include using commercially reasonable efforts to
seek the Financing from alternative financing sources in the event any financing
sources that may be initially contacted by Acquiror are unable to provide the
Financing.
(b)    Acquiror shall use commercially reasonable efforts to keep Contributors
and Contributor Guarantor informed with respect to all material activity
concerning the status of the Financing and shall give Contributors and
Contributor Guarantor prompt notice of any material adverse change with respect
to such Financing.
(c)    Without limiting Acquiror’s obligations set forth in this Section 6.10,
prior to the Closing, Acquiror and Contributors shall cooperate, and shall use
its commercially reasonable

41



--------------------------------------------------------------------------------




efforts to cause its respective officers, employees, representatives, auditors,
and advisors, including legal and accounting advisors, to cooperate, in
connection with the arrangement of the Financing (provided, that such requested
cooperation does not unreasonably interfere with the ongoing operations of
business of the Parties or their respective Affiliates), including, if
necessary, (i) participation in meetings, drafting sessions, rating agency
presentations, due diligence sessions, and “road show” and other customary
marketing presentations; (ii) assisting any financing sources in the preparation
of (A) one or more customary offering documents and documents to be filed with
the SEC in connection with the Financing and (B) materials for rating agency
presentations; (iii) using commercially reasonable efforts to obtain surveys and
title insurance reasonably requested by financing sources; (iv) taking all
reasonably required corporate actions, subject to the consummation of the
Closing, to permit the consummation of the Financing; (v) providing
authorization letters to any financing sources authorizing the distribution of
information to prospective lenders and containing a customary representation to
the arranger of any financing that the information contained in any offering
document or information memorandum relating to the Company does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; and (vi) cooperating reasonably with the
financing sources’ due diligence of the Company, to the extent customary and
reasonable and to the extent not unreasonably interfering with the business of
the Parties and their respective Affiliates. Any information provided by the
Parties in connection with seeking the Financing (which must be furnished in
writing) shall be prepared in good faith and shall, be free of any material
misstatements or omissions.
(d)    In addition, Contributors shall: (i) use their commercially reasonable
efforts to cause their independent accountants to provide a letter or letters
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to financial
statements and certain financial information of the Company used in connection
with the Financing; (ii) use their commercially reasonable efforts to provide
customary representation letters and other authorizations or information to
their independent accountants, to enable them to provide the foregoing “comfort
letters”; (iii) use their commercially reasonable efforts to obtain the consent
of their independent accountants for the inclusion of its reports on the Company
in any document or documents to be used in connection with the Financing; and
(iv) cause the appropriate representatives of the Company to execute and deliver
any definitive financing documents or other certificates or documents as may be
reasonably requested by Acquiror for delivery at the consummation of the
Financing; provided, however, that Contributors shall not be required to pay any
commitment or other similar fee or incur any other liability (other than
pursuant to this Agreement) in connection with the Financing; provided, further,
that the effectiveness of any documentation executed by the Company shall be
subject to the consummation of the Closing.
(e)    Acquiror shall, and shall cause its controlled Affiliates to, (i) subject
to Section 2.4, upon request by Contributors, reimburse Contributors for all
reasonable and documented out-of-pocket costs incurred by Contributors and their
respective Affiliates and representatives in connection with the cooperation
provided for in Section 6.10(c) and Section 6.10(d) (such reimbursement to be
made promptly and in any event within seven (7) Business Days of delivery of
reasonably acceptable documentation evidencing such expenses); and (ii)
indemnify and hold harmless Contributors and their respective Affiliates and
representatives from and against

42



--------------------------------------------------------------------------------




any and all Losses suffered or incurred by them in connection with the
arrangement of the Financing and any information utilized in connection
therewith (other than information provided by Contributors, their respective
Affiliates (other than the Acquiror Group) or their representatives, to the
extent they are acting in their capacity as such, and not in their capacity as
representatives of the Acquiror Parties or any of their respective
Subsidiaries).
Section 6.11    Existing Contracts. All of the Contracts between the Company and
any of its Subsidiaries, on the one hand, and Acquiror and any of its
Subsidiaries, on the other hand, shall remain in full force and effect following
the Closing.
ARTICLE 7
CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT
Section 7.1    Conditions to the Obligations of the Company, the Acquiror
Parties and Contributors. The obligations of the Company, the Acquiror Parties
and Contributors to consummate the transactions contemplated by this Agreement
are subject to the satisfaction (or, if permitted by applicable Law, waiver by
the Party for whose benefit such condition exists) of the condition that there
be no Order issued by any court of competent jurisdiction or other Governmental
Entity or other legal restraint or prohibition preventing the consummation of
the transactions contemplated by this Agreement in effect; provided, however,
that each Acquiror Party, each Contributor and the Company shall have used
commercially reasonable efforts to prevent the entry of any such injunction or
other Order and to appeal as promptly as possible any injunction or other Order
that may be entered.
Section 7.2    Other Conditions to the Obligations of the Acquiror Parties. The
obligations of the Acquiror Parties to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or, if permitted by applicable
Law, waiver by the Acquiror Parties of the following further conditions:
(a)    (i) All representations and warranties of Contributors and the Company
contained in Article 3 and Article 4 (other than the representations and
warranties listed in clause (ii) of this Section 7.2(a)) shall be true and
correct in all respects (without regard to qualifications as to materiality or
Company Material Adverse Effect) as though made on and as of the Closing Date,
except to the extent the failure of such representations and warranties to be
true and correct as of such dates would not have a Company Material Adverse
Effect; and (ii) the representations and warranties of Contributors set forth in
Section 3.1 (Organization and Qualification), Section 3.2 (Capitalization of the
Company; Subsidiaries), Section 3.3 (Authority), Section 3.11 (Tax Matters),
Section 4.1 (Organization and Qualification), Section 4.2 (Authority) and
Section 4.4 (Title to the Acquired Interests) shall be true and correct in all
respects as though made on and as of the Closing Date;
(b)    Each Contributor and the Company shall have performed and complied in all
material respects with all covenants required to be performed or complied with
by the Company and each Contributor, respectively, under this Agreement on or
prior to the Closing Date;

43



--------------------------------------------------------------------------------




(c)    from the date of this Agreement, there shall not have occurred any
Company Material Adverse Effect;
(d)    Acquiror shall have consummated the Financing; and
(e)    prior to or at the Closing, Contributors shall have delivered the items
contemplated by Section 2.3(a).
Section 7.3    Other Conditions to the Obligations of the Company and
Contributors. The obligations of the Company and Contributors to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or,
if permitted by applicable Law, waiver by the Company and Contributors of the
following further conditions:
(a)    (i) All representations and warranties of Acquiror contained in Article 5
(other than the representations and warranties listed in clause (ii) of this
Section 7.3(a)) shall be true and correct in all respects (without regard to
qualifications as to materiality or Acquiror Material Adverse Effect) as though
made on and as of the Closing Date, except to the extent the failure of such
representations and warranties to be true and correct as of such dates would not
have an Acquiror Material Adverse Effect; and (ii) the representations and
warranties of Acquiror set forth in Section 5.1 (Organization and
Qualification), Section 5.2 (Authority) and Section 5.4 (Valid Issuance;
Listing) shall be true and correct in all respects as though made on and as of
the Closing Date.
(b)    Acquiror shall have performed and complied in all material respects with
all covenants required to be performed or complied with by it under this
Agreement on or prior to the Closing Date;
(c)    from the date of this Agreement, there shall not have occurred any
Acquiror Material Adverse Effect;
(d)    the Acquiror Common Units to be issued as the Unit Consideration
(including the Acquiror Common Units issuable upon the conversion of the
Acquiror Class B Units and the Acquiror Subordinated Units) shall have been
approved for listing on the New York Stock Exchange, subject to official notice
of issuance; and
(e)    prior to or at the Closing, Contributors shall have delivered the items
contemplated by Section 2.3(b).
ARTICLE 8
TERMINATION; AMENDMENT; WAIVER
Section 8.1    Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing:
(a)    by mutual written consent of the Acquiror Parties and Contributors;
(b)    by the Acquiror Parties, if any of the representations or warranties of
Contributors or the Company set forth in Article 3 or Article 4 shall not be
true and correct or if

44



--------------------------------------------------------------------------------




any of the Company or either Contributor has failed to perform any covenant or
agreement on the part of such Contributor or the Company set forth in this
Agreement (including an obligation to consummate the Closing) such that the
condition to Closing set forth in either Section 7.2(a) or Section 7.2(b) would
not be satisfied and the breach or breaches causing such representations or
warranties not to be true and correct, or the failures to perform any covenant
or agreement, as applicable, are not cured within twenty (20) calendar days
after written notice thereof is delivered to Contributors; provided that neither
of the Acquiror Parties is then in breach of this Agreement so as to cause the
condition to Closing set forth in either Section 7.3(a) or Section 7.3(b) from
being satisfied;
(c)    by Contributors, if any of the representations or warranties of Acquiror
set forth in Article 5 shall not be true and correct or if any Acquiror Party
has failed to perform any covenant or agreement on the part of such Acquiror
Party set forth in this Agreement (including an obligation to consummate the
Closing) such that the condition to Closing set forth in either Section 7.3(a)
or Section 7.3(b) would not be satisfied and the breach or breaches causing such
representations or warranties not to be true and correct, or the failures to
perform any covenant or agreement, as applicable, are not cured within twenty
(20) calendar days after written notice thereof is delivered to the Acquiror
Parties; provided that neither Contributor nor the Company is then in breach of
this Agreement so as to cause the condition to Closing set forth in Section
7.2(a) or Section 7.2(b) from being satisfied;
(d)    by either the Acquiror Parties, on the one hand, or Contributors, on the
other hand, if the transactions contemplated by this Agreement shall not have
been consummated on or prior to October 1, 2015 (the “Termination Date”) and the
Parties seeking to terminate this Agreement pursuant to this Section 8.1(d)
shall not have breached in any material respect their respective obligations
under this Agreement in any manner that shall have proximately caused the
failure to consummate the transactions contemplated by this Agreement on or
before the Termination Date; provided, that if by October 1, 2015, (i) the
Closing has not occurred and (ii) the condition set forth in Section 8.1(d) has
not been satisfied, Contributors may, in their sole discretion, extend the
Termination Date by up to ninety (90) days by written notice to the Acquiror
Parties (it being understood that Contributors may elect to extend the
Termination Date on more than one occasion so long as the Termination Date is
not extended by more than ninety (90) days in the aggregate, taking into account
each such extension); or
(e)    by either the Acquiror Parties, on the one hand, or Contributors, on the
other hand, if any Governmental Entity shall have issued an Order or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
transactions contemplated by this Agreement and such Order or other action shall
have become final and non-appealable; provided that the Parties seeking to
terminate this Agreement pursuant to this Section 8.1(e) shall have used
commercially reasonable efforts to remove such Order.
Section 8.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this entire Agreement shall forthwith become
void (and there shall be no liability or obligation on the part of the Acquiror
Parties, Contributors, Contributor Guarantor or the Company or their respective
officers, directors or equityholders) with the exception of (a) the

45



--------------------------------------------------------------------------------




provisions of this Section 8.2, Section 8.3, Section 8.4, Section 6.5 and
Article 10, each of which provisions shall survive such termination and remain
valid and binding obligations of the Parties, and (b) any liability of any Party
for any willful breach of or willful failure to perform any of its obligations
under this Agreement prior to such termination (including any failure by a Party
to consummate the transactions contemplated by this Agreement if it is obligated
to do so hereunder). For purposes of this Section 8.2, “willful” shall mean a
breach that is a consequence of an act undertaken by the breaching Party with
the knowledge that the taking of such act would, or would be reasonably expected
to, cause a breach of this Agreement.
Section 8.3    Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by duly authorized officers of the
Acquiror Parties, Contributors and the Company. This Agreement may not be
modified or amended except as provided in the immediately preceding sentence and
any purported amendment by any Party or Parties effected in a manner which does
not comply with this Section 8.3 shall be void.
Section 8.4    Extension; Waiver. At any time prior to the Closing, Contributors
(on behalf of themselves and the Company) may (a) extend the time for the
performance of any of the obligations or other acts of the Acquiror Parties
contained herein, (b) waive any inaccuracies in the representations and
warranties of the Acquiror Parties contained herein or in any document,
certificate or writing delivered by the Acquiror Parties pursuant hereto or (c)
waive compliance by the Acquiror Parties with any of the agreements or
conditions contained herein. At any time prior to the Closing, the Acquiror
Parties may (i) extend the time for the performance of any of the obligations or
other acts of the Company or Contributors contained herein, (ii) waive any
inaccuracies in the representations and warranties of the Company and
Contributors contained herein or in any document, certificate or writing
delivered by the Company or Contributors pursuant hereto or (iii) waive
compliance by the Company and Contributors with any of the agreements or
conditions contained herein. Any agreement on the part of any Party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such Party. The failure of any Party to assert any of its
rights hereunder shall not constitute a waiver of such rights.
ARTICLE 9
INDEMNIFICATION
Section 9.1    Survival. Subject to the limitations and other provisions of this
Agreement, all of the representations and warranties of the Parties contained
herein, in the Company Certificate or in the Acquiror Certificate shall survive
the Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, however, that the
representations and warranties contained in Section 3.11 (Tax Matters) shall
survive through the date that is 30 days after the expiration of the applicable
statute of limitations and the Contributor Fundamental Representations and the
Acquiror Fundamental Representations shall survive the Closing indefinitely
(each, as applicable, the “Cut-Off Date”). All covenants and agreements of the
Parties contained herein shall survive the Closing indefinitely or for the
period explicitly specified therein. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching Party to the breaching
Party prior to the Cut-Off Date or end of any other applicable survival period
shall

46



--------------------------------------------------------------------------------




not thereafter be barred by the expiration of the relevant representation,
warranty or covenant, and such claims shall survive until finally resolved.
Section 9.2    Indemnification By Contributors. Subject to the other terms and
conditions of this Article 9, from and after the Closing, Contributors, jointly
and severally, shall indemnify and defend Acquiror and its Affiliates (including
the Company) and their respective representatives, including directors,
managers, officers, employees, consultants, financial advisors, counsel and
accountants (collectively, the “Acquiror Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses actually incurred or sustained by, or imposed upon, the
Acquiror Indemnitees as a result of:
(a)    any breach of any of the representations or warranties of such
Contributor or the Company contained in this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date;
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Contributors pursuant to this Agreement;
(c)    Contributor Taxes; and
(d)    any liability arising under or with respect to any Employee Benefit Plan
(i) as a result of the failure of such Employee Benefit Plan to be operated,
maintained or administered in accordance with its terms and applicable Law;
and/or (ii) as a result of a Controlled Group Liability arising prior to or as a
result of actions prior to the date of this Agreement.
Section 9.3    Indemnification By Acquiror. Subject to the other terms and
conditions of this Article 9, from and after the Closing, Acquiror shall
indemnify and defend each Contributor and their respective Affiliates and their
respective representatives, including directors, managers, officers, employees,
consultants, financial advisors, counsel and accountants (collectively, the
“Contributor Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
actually incurred or sustained by, or imposed upon, the Contributor Indemnitees:
(a)    as a result of any breach of any of the representations or warranties of
Acquiror contained in this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date;
(b)    as a result of any breach or non-fulfillment of any covenant, agreement
or obligation to be performed by the Acquiror Parties pursuant to this
Agreement; and
(c)    pursuant to Section 6.7.
Section 9.4    Certain Limitations. Notwithstanding anything to the contrary
contained herein, the indemnification provided for in Section 9.2 and Section
9.3 shall be subject to the following limitations:

47



--------------------------------------------------------------------------------




(a)    Contributors shall not be liable to the Acquiror Indemnitees for
indemnification under Section 9.2(a) (other than with respect to a claim for
indemnification as a result of any inaccuracy in or breach of Section 3.1
(Organization, Qualification and Subsidiaries), Section 3.2 (Capitalization of
the Company), Section 3.3 (Authority), Section 3.12 (Brokers), Section 4.1
(Organization and Qualification), Section 4.2 (Authority), Section 4.4 (Title to
the Acquired Interests), and Section 4.6 (Brokers) (collectively, the
“Contributor Fundamental Representations”)), until the aggregate amount of all
Losses indemnifiable under Section 9.2(a) (other than those with respect to any
Contributor Fundamental Representation and other than those excluded pursuant to
Section 9.4(b)) exceeds an amount equal to the Deductible, in which event the
Acquiror Indemnitees shall only be entitled to recover Losses in excess of such
amount, subject to the other limitations set forth herein.
(b)    Contributors shall not be liable to the Acquiror Indemnitees for
indemnification under Section 9.2(a) (other than with respect to a claim for
indemnification with respect to or by reason of any Contributor Fundamental
Representation) for any particular Loss (including any series of related Losses)
indemnifiable pursuant to Section 9.2(a) (other than those with respect to any
Contributor Fundamental Representation), unless such Loss (including any series
of related Losses) equals or exceeds the Per Claim Deductible, and any Losses
(or series of related Losses) that are less than the Per Claim Deductible (other
than those with respect to any Contributor Fundamental Representation) shall not
be included in the aggregate Losses indemnifiable pursuant to Section 9.2(a),
including for purposes of the calculation in Section 9.4(a).
(c)    Acquiror shall not be liable to the Contributor Indemnitees for
indemnification under Section 9.3(a) (other than with respect to a claim for
indemnification as a result of any inaccuracy in or breach of any representation
and warranty in Section 5.1 (Organization and Qualification), Section 5.2
(Authority), Section 5.4 (Valid Issuance; Listing) and Section 5.9 (Brokers)
(collectively, the “Acquiror Fundamental Representations”)) until the aggregate
amount of all Losses in respect of indemnification under Section 9.3(a) (other
than those with respect to any Acquiror Fundamental Representation and other
than those excluded pursuant to Section 9.4(d)) exceeds an amount equal to the
Deductible, in which event the Contributor Indemnitees shall only be entitled to
recover Losses in excess of such amount, subject to the other limitations set
forth herein.
(d)    Acquiror shall not be liable to the Contributor Indemnitees for
indemnification under Section 9.3(a) (other than with respect to a claim for
indemnification with respect to or by reason of any Acquiror Fundamental
Representation) for any particular Loss (including any series of related Losses)
indemnifiable pursuant to Section 9.3(a) (other than those with respect to any
Acquiror Fundamental Representation), unless such Loss (including any series of
related Losses) equals or exceeds the Per Claim Deductible, and any Losses (or
series of related Losses) that are less than the Per Claim Deductible (other
than those with respect to any Acquiror Fundamental Representation) shall not be
included in the aggregate Losses indemnifiable pursuant to Section 9.3(a),
including for purposes of the calculation in Section 9.4(c).

48



--------------------------------------------------------------------------------




(e)    The maximum aggregate liability of each Contributor (other than with
respect to a claim for indemnification with respect to a breach of a Contributor
Fundamental Representation) with respect to Losses indemnifiable pursuant to
Section 9.2(a) shall be their respective proportionate share of the Cap;
provided, that the maximum aggregate liability of HHI pursuant to this Article 9
shall not exceed sixty-six percent (66%) of the Aggregate Cap and the maximum
aggregate liability of ETP Holdco pursuant to this Article 9 shall not exceed
thirty-four percent (34%) of the Aggregate Cap.
(f)    The maximum aggregate liability of Acquiror (other than with respect to a
claim for indemnification with respect to a breach of an Acquiror Fundamental
Representation) with respect to Losses indemnifiable pursuant to Section 9.3(a)
shall be the Cap; provided, that the maximum liability of Acquiror pursuant to
this Article 9 shall not exceed the Aggregate Cap.
(g)    An Indemnifying Party (as defined below) shall be obligated to pay for
the same Loss only once under this Article 9 even if a claim for indemnification
in respect of such Loss has been made as a result of a breach of more than one
representation, warranty, covenant or agreement contained in this Agreement.
(h)    For purposes of this Article 9, any inaccuracy in or breach of any
representation or warranty, and any damages resulting therefrom, shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.
(i)    Subject to the provisions of this Section 9.4(i) the amount of any and
all Losses shall be determined net of (i) any amounts in payment for Losses
actually received by any of the Acquiror Indemnitees or Contributor Indemnitees,
as applicable, (net of any related costs and expenses incurred in connection
therewith, including the direct costs of premiums relating to any such insurance
proceeds) under or pursuant to (x) any insurance coverage or storage tank fund
and all arrangements set forth on Schedule 3.10 or Schedule 5.8 and (y) any
other indemnity or reimbursement arrangement or Contract, or from other
collateral sources (collectively, “Alternative Arrangements”), and (ii) any Tax
benefits arising from the incurrence or payment of the underlying obligations
relating to such Losses actually realized for the year of such incurrence or
payment. The Acquiror Indemnitees shall use commercially reasonable efforts to
collect all amounts available and recoverable under any Alternative Arrangements
and Contributors shall provide reasonable cooperation to the Acquiror
Indemnitees undertaking such efforts, including by providing reasonable access
to any documents, reports, data or other information in the possession of
Contributors required by the Acquiror Indemnitees or any Alternative
Arrangements; provided, however, that, (A) in no event shall the expenditure of
such efforts require the Acquiror Indemnitees to expend any such efforts prior
to submitting a claim for indemnification under this Agreement, (B) nothing
provided herein shall require any Acquiror Indemnitee to avail itself of any
available policies of self-insurance other than any Alternative Arrangements,
and (C) if Acquiror seeks indemnification from Contributor, Acquiror shall
provide Contributors with documents and information directly related to such
efforts and recovery, as reasonably requested by Contributors. For the avoidance
of doubt, Contributors shall not be liable for any Losses related to any breach
of the representations and warranties set forth in Section 3.10 (Environmental
Matters) unless and until the Acquiror

49



--------------------------------------------------------------------------------




Indemnitees have exhausted their remedies under all Alternative Arrangements
reasonably available to such Acquiror Indemnitees, and thereafter, Contributors
shall only be responsible for the portion of any Losses that is not satisfied or
covered by any reasonably available Alternative Arrangements (net of any related
costs and expenses incurred in connection therewith, including the direct costs
of premiums relating to any insurance proceeds) after satisfaction or payment of
any deductible or retention thereunder; provided, however, that, in no event,
shall the exhaustion of such remedies require the Acquiror Indemnitees to
exhaust any such remedies prior to submitting a claim for indemnification under
this Agreement. For purposes hereof, Acquiror shall have satisfied the
“exhaustion of remedies” of Alternative Arrangements as long as Acquiror has
commenced a Proceeding in pursuit of the Alternative Arrangements and Acquiror
prosecutes such Proceeding in good faith in an attempt to avail itself of the
Alternative Arrangements; provided, however, that “exhaustion of remedies” shall
not require Acquiror to pursue or appeal any decision issued in connection with
any Proceeding.
(j)    In any case where a Acquiror Indemnitee, directly or indirectly through
the Company, recovers, under any Alternative Arrangements, any amount in respect
of a matter for which such Acquiror Indemnitee was, prior to such recovery,
indemnified pursuant to Section 9.2, such Acquiror Indemnitee, or, if
applicable, the Company, shall promptly pay over to each Contributor any amount
so recovered from such Contributor (after deducting therefrom the amount of the
expenses incurred by such Acquiror Indemnitee in procuring such recovery), but
not in excess of the sum of (i) any amount previously so paid by such
Contributor to or on behalf of such Acquiror Indemnitee in respect of such
matter and (ii) any amount actually expended by such Contributor in pursuing or
defending any claim arising out of such matter that is indemnifiable as a Loss
hereunder.
(k)    (i) The Acquiror Indemnitees shall not be entitled to indemnification
pursuant to Section 9.2 for any Loss to the extent that such Loss is reflected
as a liability on the Latest Company Balance Sheet or reflected in the footnotes
to the Company Financial Statements and (ii) the Contributor Indemnitees shall
not be entitled to indemnification pursuant to Section 9.3 for any Loss to the
extent that such Loss is reflected as a liability on the Latest Acquiror Balance
Sheet or reflected in the financial statements of Acquiror included in the
Acquiror SEC Documents, in each case of clauses (i) and (ii), only to the extent
that amounts associated with such Loss are included therein.
(l)    Notwithstanding anything to the contrary herein, Contributors shall not
be obligated to indemnify the Acquiror Indemnitees for any Loss with respect to
any environmental matter or condition, including for any inaccuracy or breach of
the representations and warranties in Section 3.10 (Environmental Matters), that
is discovered or detected by any sampling, investigation, analysis or reporting
unless: (i) such sampling, investigating, analysis or reporting is affirmatively
required by Environmental Laws or by a Governmental Entity; (ii) such sampling,
investigation, analysis or reporting is necessary to conduct in defense of a
Third Party Claim (as defined below) against Acquiror Indemnitees alleging that
Hazardous Substances have migrated off of any Company Owned Real Property or
Company Leased Real Property; or (iii) such sampling, investigation, analysis or
reporting is conducted in connection with the bona fide construction or
expansion of improvements by any Acquiror Indemnitee at any Company Real
Property undertaken in the ordinary course of business, and in such case only to
the extent such sampling, investigation,

50



--------------------------------------------------------------------------------




analysis or reporting is consistent with industry practice. Any indemnification
of any of the Acquiror Indemnitees with respect to any remediation, removal or
cleanup, including any investigation, monitoring, or remedial obligations, shall
be limited to such cost effective action that is required by Environmental Laws
or by a Governmental Entity to attain compliance with minimum applicable
remedial standards for continued use of the relevant property or facility as a
gasoline fueling and service station and/or convenience store with gasoline
fueling operations, employing, if appropriate, available or acceptable,
permissible risk-based remedial standards and reasonable deed or use
restrictions and institutional controls.
Section 9.5    Indemnification Procedures. The party making a claim under this
Article 9 is referred to as the “Indemnified Party”, and the party against whom
such claim is asserted under this Article 9 is referred to as the “Indemnifying
Party”.
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Proceeding made or brought by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party is actually and
materially prejudiced thereby. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may reasonably be sustained
by the Indemnified Party. The Indemnifying Party shall have the right to
participate in, or by giving written notice to the Indemnified Party, to assume
the conduct and control of the settlement or defense of any Third Party Claim at
the Indemnifying Party’s expense and by the Indemnifying Party’s own counsel,
and the Indemnified Party shall cooperate in good faith in such defense;
provided, that if the Indemnifying Party is Contributor, such Indemnifying Party
shall not have the right to defend or direct the defense of any such Third Party
Claim that seeks an injunction or other equitable relief against the Indemnified
Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, subject to Section 9.5(b), it shall have the right to take such
action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the settlement and defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party; provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of one
counsel to the Indemnified Party. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, the Indemnified Party may, subject
to Section 9.5(b), pay, compromise or defend such Third Party Claim and seek
indemnification for any and all

51



--------------------------------------------------------------------------------




Losses based upon, arising from or relating to such Third Party Claim.
Contributors and Acquiror shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, such management employees of the non-defending party,
information and testimony, and attending such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably necessary for the
preparation of the defense of such Third Party Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except to the extent such settlement does not provide for liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 9.5(a), it shall not agree to any settlement without the written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed), and no such settlement shall be determinative of the Indemnifying
Party’s obligations under this Article 9.
(c)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after the Indemnified Party becomes aware of the matter or
circumstance alleged to give rise to such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party is actually and materially prejudiced thereby. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount of the Loss that has been or may be reasonably sustained by the
Indemnified Party. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim, and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request.
Section 9.6    Subrogation. In the event of payment by or on behalf of any
Indemnifying Party to any Indemnified Party (including pursuant to this Article
9) in connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnified Party as to any
events or circumstances in respect of which such Indemnified Party may have any
right, defense or claim relating to such claim or demand against any claimant or
plaintiff asserting such claim or demand. Such Indemnified Party shall cooperate
with such Indemnifying Party in a reasonable manner, and at the cost of such
Indemnifying Party, in presenting any subrogated right, defense or claim.

52



--------------------------------------------------------------------------------




Section 9.7    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Consideration for Tax purposes, and to the extent possible,
first as an adjustment to the Cash Consideration, unless otherwise required by
Law.
Section 9.8    Exclusive Remedies. Except with respect to Section 8.2, the
Parties acknowledge and agree that, from and after the Closing, their sole and
exclusive remedy with respect to any and all claims (other than claims for fraud
on the part of a party in connection with the transactions contemplated by this
Agreement, which such claims shall not be subject to any monetary or survival
limitations set forth herein, and other than claims to enforce, or for breach
of, Guaranteed Obligations pursuant to Section 10.19) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to or in any way arising from the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article 9, and the Parties hereby waive any other statutory and common law
remedies or claims. Without limiting the generality of the foregoing, Acquiror
acknowledges and agrees that each Acquiror Indemnitee’s right to indemnification
under this Article 9 for any environmental matter, including for any breach or
inaccuracy of the representations and warranties contained in Section 3.10
(Environmental Matters), shall constitute such Acquiror Indemnitee’s sole and
exclusive remedy against Contributors with respect to any environmental matter,
including any such matter arising under any Environmental Laws. The Acquiror
Indemnitees hereby, except as specifically reserved under this Article 9,
(a) waive any remedies or claims that may be available under Environmental Laws
relating to the subject matter of this Agreement, and (b) release Contributors
from any claim, demand or liability with respect to any environmental matters
relating to the subject matter of this Agreement, including any such claims
arising under Environmental Laws.
ARTICLE 10
MISCELLANEOUS
Section 10.1    Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and (b) shall not be
assigned by any Party (whether by operation of Law or otherwise). Any attempted
assignment of this Agreement not in accordance with the terms of this Section
10.1 shall be void.

53



--------------------------------------------------------------------------------




Section 10.2    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(followed by overnight courier), delivery by a nationally recognized overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the other Parties as follows:
To Acquiror Parties or to the Company (after the Closing):
Sunoco LP
1735 Market Street, 13th Floor
Philadelphia, PA 19103
Attention: Associate General Counsel


and
Sunoco GP LLC
1735 Market Street, 13th Floor
Philadelphia, PA 19103
Attention: Associate General Counsel


To ETP Holdco:
ETP Holdco Corporation
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: General Counsel
with a copy (which shall not constitute notice to Contributors or Contributor
Guarantor) to:
Energy Transfer Partners
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: General Counsel
To HHI:
Heritage Holdings, Inc.
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: General Counsel

54



--------------------------------------------------------------------------------




with a copy (which shall not constitute notice to Contributors or Contributor
Guarantor) to:
Energy Transfer Partners
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: General Counsel
To Contributor Guarantor:
Energy Transfer Partners
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: General Counsel
To the Company:
Susser Holdings Corporation
1735 Market Street, 13th Floor
Philadelphia, PA 19103
Attention: General Counsel
Facsimile: (866) 627-8010
or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
Section 10.3    Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.
Section 10.4    Fees and Expenses. Except as otherwise set forth in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement, including the fees and
disbursements of counsel, financial advisors and accountants, shall be paid by
the Party incurring such fees or expenses.
Section 10.5    Construction; Interpretation. The term “this Agreement” means
this Contribution Agreement together with the Schedules and exhibits hereto, as
the same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No Party, nor its respective counsel, shall be
deemed the drafter of this Agreement for purposes of construing the provisions
hereof, and all provisions of this Agreement shall be construed according to
their fair meaning and not strictly for or against any Party. Unless otherwise
indicated to the contrary herein by the context or use thereof: (i) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and exhibits, and not to any particular
section, subsection,

55



--------------------------------------------------------------------------------




paragraph, subparagraph or clause contained in this Agreement; (ii) masculine
gender shall also include the feminine and neutral genders, and vice versa;
(iii) words importing the singular shall also include the plural, and vice
versa; (iv) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; and (v) except as otherwise set
forth in this Agreement, any accounting terms shall be given the definition
thereof under GAAP.
Section 10.6    Exhibits and Schedules. All exhibits and Schedules, or documents
expressly incorporated into this Agreement, are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement. Any item disclosed in any Schedule referenced by a particular section
in this Agreement shall be deemed to have been disclosed with respect to every
other section in this Agreement if the relevance of such disclosure to such
other section is reasonably apparent. The specification of any dollar amount in
the representations or warranties contained in this Agreement or the inclusion
of any specific item in any Schedule is not intended to imply that such amounts,
or higher or lower amounts or the items so included or other items, are or are
not material, and no Party shall use the fact of the setting of such amounts or
the inclusion of any such item in any dispute or controversy as to whether any
obligation, items or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.
Section 10.7    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party and its successors and permitted
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.
Section 10.8    Representation by Counsel. Each of the Parties agrees that it
has been represented by independent counsel of its choice during the negotiation
and execution of this Agreement and the documents referred to herein, and that
it has executed the same upon the advice of such independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto shall
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Therefore, the Parties waive the application
of any Law providing that ambiguities in an agreement or other document will be
construed against the Party drafting such agreement or document.
Section 10.9    Severability. If any term or other provision of this Agreement
is invalid, illegal or unenforceable, all other provisions of this Agreement
shall remain in full force and effect so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.
Section 10.10    Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.
Section 10.11    Knowledge. For all purposes of this Agreement, the phrase “to
Contributor’s knowledge” and any derivations thereof shall mean, as of the
applicable date, the actual knowledge

56



--------------------------------------------------------------------------------




of the officers of the Company or such Contributor, as applicable (none of whom
shall have any personal liability or obligations regarding such knowledge). For
all purposes of this Agreement, the phrase “to Acquiror’s knowledge” and any
derivations thereof shall mean, as of the applicable date, the actual knowledge
of the officers of either Acquiror Party, as applicable (none of whom shall have
any personal liability or obligations regarding such knowledge).
Section 10.12    Limitation on Remedies. Except in the case of fraud, no breach
of any representation, warranty or covenant contained herein or in any
certificate delivered pursuant to this Agreement shall give rise to any right on
the part of the Acquiror Parties or Contributors, after the consummation of the
transactions contemplated hereby, to rescind this Agreement or any of the
transactions contemplated hereby.
Section 10.13    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, each of the Acquiror Parties agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee or member of either Contributor or of any Affiliate
or assignee thereof, as such, whether by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of either
Contributor or any current or future member of either Contributor or any current
or future director, officer, employee or member of either Contributor or of any
Affiliate or assignee thereof, as such, for any obligation of either Contributor
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.
Section 10.14    Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by Law, any right to trial by jury of any claim, demand,
action, or cause of action (i) arising under this Agreement or (ii) in any way
connected with or related or incidental to the dealings of the Parties in
respect of this Agreement or any of the transactions related hereto, in each
case, whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise. Each Party hereby further agrees and consents that any
such claim, demand, action, or cause of action shall be decided by court trial
without a jury and that the Parties may file a copy of this Agreement with any
court as written evidence of the consent of the Parties to the waiver of their
right to trial by jury.
Section 10.15    Jurisdiction and Venue. Each of the Parties (i) submits to the
exclusive general jurisdiction of the Court of Chancery for the State of
Delaware (the “Chancery Court”) and any state appellate court therefrom located
within the State of Delaware (or, only if the Chancery Court declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) in any Proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such Proceeding may be
heard and determined in any such court and (iii) agrees not to bring any
Proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any Proceeding so brought and waives any bond, surety or other security that
might be required of any other Party with respect thereto. Each Party agrees
that service of summons and complaint or any other process

57



--------------------------------------------------------------------------------




that might be served in any Proceeding may be made on such Party by sending or
delivering a copy of the process to the Party to be served at the address of the
Party and in the manner provided for the giving of notices in Section 10.2.
Nothing in this Section 10.15, however, shall affect the right of any Party to
serve legal process in any other manner permitted by Law. Each Party agrees that
a final, non-appealable judgment in any Proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.
Section 10.16    Remedies. Except as otherwise expressly provided herein, any
and all remedies provided herein will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by Law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The Parties agree and acknowledge that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the parties hereto do not perform their
respective obligations under the provisions of this Agreement (including failing
to take such actions as are required of them hereunder to consummate the
transactions contemplated by this Agreement) in accordance with their specific
terms or otherwise breach such provisions. It is accordingly agreed that, prior
to the valid termination of this Agreement pursuant to Section 8.1, the Parties
shall be entitled to an injunction or injunctions, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in each case without
posting a bond or undertaking, this being in addition to any other remedy to
which they are entitled at Law or in equity. Each of the Parties agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other Parties have an adequate remedy at Law or
an award of specific performance is not an appropriate remedy for any reason at
Law or equity.
Section 10.17    Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
Section 10.18    Further Assurances. Following the Closing, as and when
requested by any Party and at such Party’s expense, any other Party shall
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and shall take, or cause to be taken, all such further or other
actions as such other Party may reasonably deem necessary to evidence and
effectuate the transactions contemplated by this Agreement.
Section 10.19    Contributor Guarantor.
(a)    Contributor Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Acquiror Parties the due, full and punctual payment and
performance of all covenants, obligations, liabilities and agreements of
Contributors hereunder (the “Guaranteed Obligations”), subject to the terms and
conditions hereunder. If, for any reason whatsoever, Contributors shall fail or
be unable to duly, punctually and fully pay or perform the Guaranteed
Obligations, Contributor Guarantor will forthwith pay and cause to be paid in
lawful currency of the United States, or perform or cause to be performed, the
Guaranteed Obligations. The foregoing obligation of Contributor Guarantor
constitutes a continuing guarantee of payment and performance, and is and shall
be absolute and unconditional under any and all circumstances, including
circumstances which might otherwise constitute a legal or equitable discharge of
a guarantor and

58



--------------------------------------------------------------------------------




including any amendment, extension, modification or waiver of any of the
Guaranteed Obligations or any insolvency, bankruptcy, liquidation or dissolution
of Contributors or any assignment thereby. Contributor Guarantor hereby
irrevocably waives (to the fullest extent permitted by applicable Law) notice of
acceptance of this guaranty and notice of any liability to which it may apply,
and waives promptness, diligence, presentment, demand or payment, protest,
notice of dishonor or nonpayment, suit, filing objections with a court, any
right to require proceeding first against Contributors (including initiating a
Proceeding against Contributors), any right to require the prior disposition of
the assets of Contributors to meet any of its obligations hereunder or the
taking of any other action by the Acquiror Group and all demands whatsoever. The
guaranty set forth in this Section 10.19(a) will remain in full force and
effect, and will be binding upon Contributor Guarantor, until all of the
Guaranteed Obligations have been satisfied.
(b)    Contributor Guarantor hereby represents and warrants to the Acquiror
Parties that:
(i)    Contributor Guarantor is a limited partnership duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization;
(ii)    Contributor Guarantor has all requisite limited partnership power and
authority and has taken all limited partnership action necessary in order to
execute, deliver and perform its obligations under this Agreement;
(iii)    No material notices to, filings with, or authorizations, consents or
approvals of any Governmental Entity are necessary for the execution, delivery
or performance of this Agreement. Neither the execution, delivery and
performance by Contributor Guarantor of this Agreement nor the consummation by
Contributor Guarantor of the transactions contemplated thereby will (A) conflict
with or result in any breach of any provision of Contributor Guarantor’s
Governing Documents, (B) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any material
Contract to which Contributor Guarantor is a party, other than violations,
breaches, accelerations or defaults which would not, or would not be reasonably
likely to, have a material effect on Contributor’s ability to execute, deliver
and perform its obligations under this Agreement or (C) violate any material Law
or Order of any Governmental Entity applicable to Contributor Guarantor or any
of its properties or assets; and
(iv)    This Agreement has been duly executed and delivered by Contributor
Guarantor and is a valid and binding agreement of Contributor Guarantor,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights and subject to general principles
of equity.
* * * * *



59



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Contribution Agreement
to be duly executed on its behalf as of the day and year first above written.
COMPANY:
SUSSER HOLDINGS CORPORATION
By:
/s/ Kelcy L. Warren
Name:    Kelcy L. Warren
Title:    Chief Executive Officer




SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




CONTRIBUTOR:
ETP HOLDCO CORPORATION
By: /s/ Kelcy L. Warren
Name:
Kelcy L. Warren
Title:    Chief Executive Officer


SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




CONTRIBUTOR:
HERITAGE HOLDINGS, INC.
By: /s/ Kelcy L. Warren
Name:
Kelcy L. Warren
Title:    Chief Executive Officer


SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




ACQUIROR:
SUNOCO LP
By:
Sunoco GP LLC,
its general partner

By:
/s/ Robert W. Owens

Name:    Robert W. Owens
Title:    President and Chief Executive Officer



SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




GENERAL PARTNER:
SUNOCO GP LLC
By:
/s/ Robert W. Owens

Name:    Robert W. Owens
Title:    President and Chief Executive Officer



SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




Solely with respect to Section 10.19 and the other provisions related thereto:
CONTRIBUTOR GUARANTOR:
ENERGY TRANSFER PARTNERS, L.P.
By:
Energy Transfer Partners GP, L.P.,
its general partner

By:
Energy Transfer Partners, L.L.C.
its general partner

By:
/s/ Thomas P. Mason
Name:    Thomas P. Mason
Title:    Senior Vice President, General     Counsel and Secretary






SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT A
ACQUIROR PARTNERSHIP AGREEMENT AMENDMENT





EXHIBIT A

